                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF IOWA
                           (Western Division)

           TAPIA     LEIVA,
ALMENDRA GONZALEZ DE LA
PAZ, DAVID SILVA MORENO,               Case No. 5:20-cv-4054-LTS-KEM
FERNANDO VILCHES CASTILLO,
CLAUDIO RAMOS, ALEJANDRO
PIZARRO, EDUARDO ANTONIO
MUÑOZ VARGAS, CARILYNS
SARAI   CAMUS    JORQUERA,
GONZALO ESCOBAR ESPEJO,
CATALINA    NOEMI    RIVAS
MORALES,   BAIRON   MOREL
GUERRA, DIEGO CRISTOBAL
AHUMADA    SOULODRE,    and
NESTOR ACEVEDO,
                                       AMENDED COMPLAINT and JURY
      Plaintiffs,                      DEMAND

vs.

WESTERN IOWA TECH
COMMUNITY COLLEGE
(WITCC); TERRY YI, ; ROSANA
SALGADO BURRIGHT,; JULINE
ALBERT; TERRY
MURELL;JAMES ZUERCHER;
LILY CASTRO; PREMIER
SERVICES, INC., d/b/a J&L
Enterprises, also d/b/a J&L Staffing
and Recruiting Inc.; NANCY
ALBRECHT; CARLOS ESPINOZA;
SOLEDAD ROJAS; JORGE
ARCOS; CRISTIAN SAN MARTIN
MATTA; TUR-PAK FOODS, INC.,
& ROYAL CANIN USA INC.;

      Defendants.




  Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 1 of 119
       COME NOW the Plaintiffs, by and through their undersigned counsel, and for their

causes of action, respectfully state the following:

                                     INTRODUCTION

       The Plaintiffs are Chilean international students who arrived in the United States on

student J-1 visas procured at the guidance and direction of Western Iowa Tech Community

                                                                                         visa

program after being promised free tuition, room, board, and food along with an internship

in their selected field of study. Upon arrival, the Defendants, through an organized scheme,

placed the Plaintiffs to work in jobs unrelated to their fields of study, namely processing

plants, forcing them to fulfill an exhausting work and academic schedule using threats of

deportation and legal action. Further, the Defendants used their power to control the

                                                                  alia, diverting money from

their pay checks to WITCC as repayment for services WITCC previously agreed it would

pay for free.

                                          PARTIES

       1.

      and Sioux City, Iowa at all times relevant to the events complained of herein.

       2.       Plaintiff Natalia Tapia Leiva is a Chilean citizen and was a resident of Chile

and Sioux City, Iowa at all times relevant to the events complained of herein.

       3.       Plaintiff Almendra Gonzalez de la Paz is a Chilean citizen and was a resident

of Chile and Sioux City, Iowa at all times relevant to the events complained of herein.



                                               2
     Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 2 of 119
          4.    Plaintiff David Silva Moreno is a Chilean citizen and was a resident of Chile

and Sioux City, Iowa at all times relevant to the events complained of herein.

          5.    Plaintiff Fernando Vilches Castillo is a Chilean citizen and was a resident of

Chile and Sioux City, Iowa at all times relevant to the events complained of herein.

          6.    Plaintiff Claudio Ramos is a Chilean citizen and was a resident of Chile and

Sioux City, Iowa at all times relevant to the events complained of herein.

          7.    Plaintiff Alejandro Pizarro is a Chilean citizen and was a resident of Chile

and Sioux City, Iowa at all times relevant to the events complained of herein.

          8.    Plaintiff Eduardo Antonio Muñoz Vargas is a Chilean citizen and was a

resident of Chile and Sioux City, Iowa at all times relevant to the events complained of

herein.

          9.    Plaintiff Carilyns Sarai Camus Jorquera is a Chilean citizen and was a

resident of Chile and Sioux City, Iowa at all times relevant to the events complained of

herein.

          10.   Plaintiff Gonzalo Escobar Espejo is a Chilean citizen and was a resident of

Chile and Sioux City, Iowa at all times relevant to the events complained of herein.

          11.   Plaintiff Catalina Noemi Rivas Morales is a Chilean citizen and was a

resident of Chile and Sioux City, Iowa at all times relevant to the events complained of

herein.

          12.   Plaintiff Bairon Morel Gurerra is a Chilean citizen and was a resident of

Chile and Sioux City, Iowa at all times relevant to the events complained of herein.



                                               3
     Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 3 of 119
          13.    Plaintiff Diego Cristobal Ahumada Soulodre is a Chilean citizen and was a

resident of Chile and Sioux City, Iowa at all times relevant to the events complained of

herein.

          14.    Plaintiff Nestor Acevedo is a Chilean citizen and was a resident of Chile and

Sioux City, Iowa at all times relevant to the events complained of herein.

          15.

                college and School Corporation capable of suing and being sued under Iowa

Code § 260C.16, located in Sioux City, Iowa, and registered with the Iowa Secretary of

State at all times relevant to the events complained of herein.

          16.    Defendant Terry Yi is a United States citizen and, upon information and

belief, was a resident of Sioux City, Iowa and an employee at WITCC at all times relevant

to the events complained of herein.

          17.    Defendant Rosana Salgado is a United States citizen and, upon information

and belief, was a resident of Sioux City, Iowa and an employee at WITCC at all times

relevant to the events complained of herein.

          18.    Defendant Juline Albert is a United States citizen and, upon information and

belief was a resident of Sioux City, Iowa and an employee at WITCC at all times relevant

to the events complained of herein.

          19.    Defendant Terry Murell is a United States citizen and, upon information and

belief, was a resident of Sioux City, Iowa and an employee at WITCC at all times relevant

to the events complained of herein.



                                               4
     Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 4 of 119
       20.    Defendant James Zuercher is a United States citizen and, upon information

and belief, was a resident of Sioux City, Iowa and an employee at WITCC at all times

relevant to the events complained of herein.

       21.    Defendant Lilly Castro is a United States citizen and, upon information and

belief, was a resident of Sioux City, Iowa and an employee at WITCC at all times relevant

to the events complained of herein.

       22.    Defendant Premier Services, Inc., d/b/a J&L Staffing and Recruiting Inc. and



     of Iowa, and registered in the State of Iowa. It conducts business in and around Sioux

City, Iowa as a staf

       Sioux City, Iowa 51103.

       23.    Defendant Nancy Albrecht is a United States citizen and, upon information

and belief, was a resident of Sioux City, Iowa and an employee of J&L at all times relevant

to the events complained of herein.

       24.    Defendant Carlos Espinoza is a Chilean and also traveled to Sioux City, Iowa

at times relevant to the events complained of herein.

       25.    Defendant Soledad Rojas is a Chilean citizen and also traveled to Sioux City,

Iowa at times relevant to the events complained of herein.

       26.    Defendant Jorge Arcos is a Chilean citizen and also traveled to Sioux City,

Iowa at times relevant to the events complained of herein.

       27.    Defendant Cristian San Martin Matta is a Chilean citizen and also traveled to

Sioux City, Iowa at times relevant to the events complained of herein.

                                               5
     Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 5 of 119
         28.      Defendant Tur-

               in accordance with Iowa Code Chapter 490. Its registered agent is located in

Iowa. Its home office is located in South Dakota. It conducts extensive business in and

around Sioux City, Iowa including operating a 185,000 square foot manufacturing facility

employing approximately 700 employees in Sioux City, Iowa processing, inter alia,

Lunchables.1

         29.

                organized under the laws of the State of Delaware, with its Headquarters in the

State of Missouri, and an agent for service of process in South Dakota. It conducts

extensive business in and around Sioux City, Iowa, and runs a dog food factory in North

Sioux City, South Dakota.

                                JURISDICTION AND VENUE

         30.      This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1337, 18 U.S.C. § 1595, 18 U.S.C. § 1962, and 18 U.S.C. § 1964,. This court has

supplemental jurisdiction to hear and decide the pendent state law claims under 28 U.S.C.

§ 1367.

          31.     This court has personal jurisdiction over Defendants under Iowa Code §

    617.3 and under the 14th Amendment to the U.S. Constitution because:




1
                                        individually packaged and ready-to-eat meal that is
typically targeted towards children.

                                                6
       Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 6 of 119
    a.    Defendants Espinoza, Arcos, and Mata had substantial, intentional

          contacts with the state of Iowa, and purposefully availed themselves of

          the privilege of conducting business within Iowa, thus invoking the

          benefits and protections of its laws, when they entered into an agreement

          with the WITCC, J&L, and Corporate defendants to supply Plaintiffs for

          trafficking.

    b.    Defendants Yi, Salgado, Albert, Murrell, Zuerch, and Albrecht are Iowa

          residents.

    c.    Defendants WITCC, J&L, and Tur-Pak are Iowa Corporations that are



    d.    Defendant Tur-Pak maintains contact with Iowa sufficient to invoke

          personal jurisdiction by conducting extensive business in and around

          Sioux City, Iowa, including operating a facility in Sioux City, Iowa that

          processes, among other things, Lunchables. The production plant in

          Sioux City, Iowa, employs over 700 employees.

    e.    Defendant Royal Canin had substantial, intentional contacts with the state

          of Iowa, and purposefully availed itself of the privilege of conducting

          business within Iowa, thus invoking the benefits and protections of its

          laws, when it contracted with an Iowa staffing company (Defendant



                                     Visa program.



                                     7
Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 7 of 119
           32.   The court also has personal jurisdiction pursuant to 18 U.S.C. § 1965(a) and

(b).

           33.   Venue is proper under 28 U.S.C. § 1391(b) because the events or omissions

described in this complaint took place in Sioux City, Woodbury County, Iowa. Venue is

also appropriate under 18 U.S.C. § 1965.

                      ALLEGATIONS COMMON TO ALL CLAIMS

                                       Human Trafficking

           34.   Human Trafficking happens in nearly every community in Iowa, but it goes

largely unnoticed and underreported.2

           35.                                                                           form of

slavery.3 Such slavery can present itself in a variety of ways, including involuntary labor.4

A frequent form of labor trafficking involves noncitizens paying to be illegally transported




      an unfamiliar cu




2
    https://who13.com/news/hiding-in-plain-sight-a-story-of-human-trafficking-in-iowa/
3
    https://www.iowaattorneygeneral.gov/for-crime-victims/fighting-human-trafficking
4
    https://www.iowaattorneygeneral.gov/for-crime-victims/fighting-human-trafficking
5
    Id.
6
    Id.

                                                 8
          Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 8 of 119
           36.

          service providers, law enforcement, and other professionals in Iowa to serve victims



Factories, restaurants and housekeeping were the most common venues for labor

trafficking.8

           37.    In 2019, several human trafficking complaints were lodged against Iowa pork



Reportedly, Seaboard recruited nearly 200 Micronesians to work at its plant under promises

to pay them $15.95 an hour, pay for their $1,800 plane tickets to the United States, three

months of room and board, and cash payments to send back to their families in

Micronesia.10

            of their paychecks deducted to cover the aforementioned costs.11

           38.    These works now claim nearly all of these promises were broken. Seaboard




    https://humantraffickinghotline.org/state/iowa
8
    Id.
9
  https://www.desmoinesregister.com/story/money/business/2019/10/02/seaboard-triumph-foods-
iowa-pork-plant-micronesia-recruits-allege-mistreatment-sioux-city/3843359002/
10
     https://www.nytimes.com/2019/10/13/us/iowa-pork-micronesia-workers.html
11
        https://www.desmoinesregister.com/story/money/business/2019/10/02/seaboard-triumph-
foods-iowa-pork-plant-micronesia-recruits-allege-mistreatment-sioux-city/3843359002/



                                                     9
          Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 9 of 119
locked them out of their hotel rooms leaving them with no access to food or shelter. 12

Without their passports, the Micronesian workers were unable to cash their checks, open

bank accounts or wire the money they were promised back home.13 Seaboard allegedly

issued the workers false social security numbers, provided work inconsistent with what

was promised, and failed to provide workers with a translator to ensure they could do their

jobs correctly.14 Seaboard purportedly also threatened workers with deportation if they

missed shifts or were sick.15

           39.      The State of Iowa promised Seaboard an enticing incentive package for

building its $300 million facility in Sioux City.16 After the embassy of the Federated States



                   which included claims of physical, emotional and verbal abuse, Governor of



                 for Seaboard.17

           40.      Although Iowa has been identified as a hotspot for human trafficking, very

few of the reported cases involving these operations have been prosecuted. Additionally,


12
     Id.
13
     https://www.nytimes.com/2019/10/13/us/iowa-pork-micronesia-workers.html
14
   https://www.desmoinesregister.com/story/news/2019/03/20/human-trafficking-iowa-massage-
parlor-pimp-sex-crime-craigslist-prostitution-robert-kraft-patriots/3082329002/
15
     https://www.nytimes.com/2019/10/13/us/iowa-pork-micronesia-workers.html
16
   https://www.desmoinesregister.com/story/news/2019/03/20/human-trafficking-iowa-massage-
parlor-pimp-sex-crime-craigslist-prostitution-robert-kraft-patriots/3082329002/
17
     https://www.nytimes.com/2019/10/13/us/iowa-pork-micronesia-workers.html



                                                 10
       Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 10 of 119
Iowa seem

       conviction is supposed to lead to mandatory jail time.18 However, as of 2019, only one

trafficking ring the owner of an illicit massage parlor and his wife had been prosecuted

                                                                     Considering the sheer number

of trafficking reports each year since 2015, a conservative estimate given that most cases

of human trafficking go undocumented, combined with the popularity of these trafficking



                 in Iowa are going almost entirely unprosecuted and severely under punished. In

2017 alone, there were 174 tips of human trafficking in Iowa reported to the National

Human Trafficking Hotline. Of those 174 tips, only three reports resulted in investigations

and only one resulted in criminal charges.20

           41.     This is likely for two reasons. According to Representative Marti Anderson,

the previo

           Iowa has been blind to the human trafficking that takes place in the state, both sex

and labor, for a long time.21 Therefore, the prosecutorial structure needed to pursue such

charges is lacking among law enforcement and state attorneys.22 Another major reason



18
   https://www.desmoinesregister.com/story/news/2019/03/20/human-trafficking-iowa-massage-
parlor-pimp-sex-crime-craigslist-prostitution-robert-kraft-patriots/3082329002/
19
     Id.
20
     https://dps.iowa.gov/sites/default/files/intelligence/ht_overview.pdf
21
    https://www.desmoinesregister.com/story/news/2016/11/16/des-moines-identified-top-100-
human-trafficking-site/93952890/
22
     Id.

                                                   11
       Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 11 of 119
these cases go unprosecuted is due to the fact that the victims are oftentimes illiterate, come

from other countries and cultures and do not understand the laws of the United States and

the protections it has in place for trafficked workers.23 Additionally, victims are often afraid

to talk to federal agents and investigators, or testify in court, due to their immigration status

or previous run-ins with federal officials.24

                                       The J-1 Visa Program

           42.   The J-1 Visa is a temporary, non-immigrant visa issued to an exchange

visitor. See 8 U.S.C. § 1101(a)(15)(J).

           43.   The J-1 program is grounded in U.S. public diplomacy efforts. Its stated

purpose is:

           to increase mutual understanding between the people of the United States
           and the people of other countries by means of educational and cultural
           exchange; to strengthen the ties which unite us with other nations by
           demonstrating the educational and cultural interests, developments, and
           achievements of the people of the United States and other nations, and the
           contributions being made toward a peaceful and more fruitful life for people
           around the world; to promote international cooperation for educational and
           cultural advancement; and thus to assist in the development of friendly,
           sympathetic, and peaceful relations between the United States and other
           countries of the world.25

           44.   There are 15 categories of J-1 Visa programs available to promote these

purposes.26



23
     https://iowanaht.org/labor-trafficking-iowa/
24
     Id.
25
     22 U.S.C. § 2451.
26
     For more information on the categories, see 22 C.F.R. § 62.4.

                                                    12
       Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 12 of 119
          for the purpose of teaching, instructing or lecturing, studying, observing,

conducting research, consulting, demonstrating special skills, receiving training, or to



       45.   Two categories within the J-1 Visa program are relevant to this case:



       46.   Within the J-

       A foreign national who is:

             (1)     Studying in the United States and:

                    (i)   Pursuing a full course of study at a secondary accredited
                    academic institution;

                    (ii)    Pursuing a full course of study leading to or culminating
                    in the award of a U.S. degree from a post-secondary accredited
                    academic institution; or

                    (iii) Engaged in full-time in a prescribed course of study of
                    up to 24 months (non-degree) duration conducted by:

                             (A)    A post-secondary accredited institution; or

                             (B) An institute approved by or acceptable to the
                             post-secondary accredited academic institution, where
                             the student is to be enrolled upon completion of the non-
                             degree program;

             (2)    Engaged in academic training as permitted in § 62.23(f);

             (3)    Engaged in English language training at:

                    (i)      A post-secondary accredited academic institution, or

27
     U.S. Department of Homeland Security (DHS), USCIS, Exchange Visitors,
https://www.uscis.gov/working-in-the-united-states/students-and-exchange-visitors/exchange-
visitors (last accessed Nov. 19, 2020).

                                             13
     Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 13 of 119
                            (ii)  An institute approved by or acceptable to the post-
                            secondary accredited institution.28

          47.    The purpose of the J-1 Visa Program for College and University Students is

to

          provide[] foreign students the opportunity to participate in a designated
          exchange visitor program while studying at a degree-granting post-secondary
          accredited academic institution or participating in a student internship

               category may participate in a degree, non-degree, or student internship
          program. Such an exchange is intended to promote mutual understanding by
          fostering the exchange of ideas between foreign students and their American
          counterparts.29

          48.    A foreign national can be admitted to the United States through the J-1 Visa



         accredited institution and are enrolled in a full course of study.30

          49.    An exchange student in the J-1Visa Program, subcategory Student/College

and University, may engage in student employment if that employment:

                 (i)        Is pursuant to the terms of a scholarship, fellowship, or assistantship;

                 (ii)       Occurs on the premises of the post-secondary accredited academic
                            institution the visitor is authorized to attend; or

                 (iii)      Occurs off-campus when necessary because of serious, urgent, and
                            unforeseen economic circumstances which have arisen since
                            acquiring exchange visitor status.31




28
     22 C.F.R. § 62.4(a).
29
     22 C.F.R. § 62.23(a).
30
     22 C.F.R. § 62.23(d), (e).
31
     22 C.F.R. § 62.23(g)(1).

                                                   14
       Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 14 of 119
          50.    An exchange student in the J-1 Visa Program, subcategory Student/College

and University, may stay in the United States either (1) as long as it takes to complete the

degree program, if they are in a degree program, or (2) for two years, if they are in a non-

degree or certificate program.32

          51.    Alternatively, foreign nationals may be admitted to the J-1 Visa Program for



                                                                                   accredited

                                                                Visa.34

          52.

     an accredited post-

                 in a student internship program in the United States that will fulfill the

educational objectives for his or her current degree program at his or her home



          53.    An internship is not a job. The regulations define an internship program as

                                          learning program for an Intern . . . that reinforces

                                                                    experience; provides on-




32
     22 C.F.R. § 62.23(h)(1)-(2).
33
     See, e.g. 22 C.F.R. § 62.23(h)(3).
34
     22 C.F.R. § 62.23(h)(3)(i).
35
     22 C.F.R. § 62.23(i).

                                              15
       Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 15 of 119
the-job exposure to American techniques, methodologies, and technologies; and enhances



          54.     In order to qua

       United States to engage in a student internship program rather than to engage in



         the participants                                      Student Interns cannot be used to

                   or part-time or temporary or permanent American workers or serve to fill a



       student intern in achieving the objectives of his or her participation in a student



          55.                                                                       Visa Student

Interns. A sponsor administering a student internship program must:

          (i)     Not place a student intern in an unskilled or casual labor position. . .

          (ii)    Not place a student intern in a position, occupation, or business that
                  could bring the Exchange Visitor Program or the Department into
                  notoriety or disrepute;

          (iii)   Not engage or otherwise cooperate or contract with a
                  staffing/employment agency to recruit, screen, orient, place, valuate,
                  or train student interns, or in any other way involve such agencies in
                  an Exchange Visitor Program student internship program;



36
     22 C.F.R. § 62.2, Internship Program.
37
     22 C.F.R. § 62.23(i)(1)(ii).
38
     22 C.F.R. § 62.23(i)(2)(iii).
39
     22 C.F.R. § 62.23(i)(3)(ii)(B).

                                                 16
       Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 16 of 119
          (iv)     Ensure that the duties of a student intern as outlined in the T/IPP will
                   not involve more than 20 per cent clerical work, and that all tasks
                   assigned to a student intern are necessary for the completion of the
                   student internship program.40

          56.      Student Interns in the J-1 Visa program can be paid for their time.41

          57.      The sponsor of a student intern       in this case, WITCC       is required to

                                         learning for student interns, which is permitted, and



          58.      Manual labor in particular does not satisfy the J-

                 exchange. Other J-1 Visa categories, such as Summer Workers,43 are explicitly

precluded from working in food and agricultural manufacturing jobs such as those provided

by Defendants Tur-Pak and Royal Canin.44

          59.      The maximum length of a J-1 Visa Program under the Student Intern

subcategory is 12 months.45


40
     22 C.F.R. § 62.23(i)(8)(i)-(iv).
41
     22 C.F.R. § 62.23(i)(1)(6).
42
     22 C.F.R. § 62.23(i)(1)(7).
43

         with opportunities to interact with U.S. citizens, experience U.S. culture while sharing
their own cultures with Americans they meet, travel in the United States, and work in jobs that
require minimal training and are seasonal or temporary in order to earn funds to help defray a

44

                                                       Industries occupational categories industry
sectors 11, 21, 23, 31-33 numbers (set forth at http://www.bls.gov/iag/tgs/iag_index_naics.htm)
     includes jobs in animal food manufacturing and animal slaughtering and processing. See U.S.
Bureau       of      Labor      Statistics,      Food      Manufacturing,        NAICS       311.
https://www.bls.gov/iag/tgs/iag311.htm (last accessed Nov. 19, 2020).
45
     22 C.F.R. § 62.23(h)(3).

                                                  17
       Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 17 of 119
          60.

                skills sufficient to function on a day-to-day basis in the internship



          61.     Finally, because reciprocity is an integral component of the exchange

program, regardless of the J-1 Visa category utilized, sponsors like WITCC are required to

make every effort to achieve the fullest possible reciprocity, and send their own students

to other countries on similar exchange programs.47

                                        Common Allegations

          62.     In this case the Defendants worked in concert to traffic the eight plaintiffs

from their home in Chile into debt bondage at a Sioux City, Iowa area food packaging plant

and dog food factory by offering them a degree with free tuition, room, and board.

          63.     Beginning on an unknown date believed to be in 2018 or early 2019,

Defendants Albert and Murrell, acting on behalf of WITCC, began the process of seeking

authorization from the Department of State for WITCC to host exchange students in the

Student: College/University subcategory of the J-1 Visa program.

          64.     On February 14, 2019, the Department of State gave notice to Defendant

Albert that Defendant WITCC had been approved as a designated sponsor of the Exchange




46
     22 C.F.R. § 62.23(i)(1)(i).
47
     See
        faith effort to develop and implement, to the fullest extent possible, reciprocal exchanges of


                                                  18
       Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 18 of 119
Visitor program, and that WITCC had been allotted 50 J-1 Visas for the academic year

beginning July 31, 2019.

          65.    Around the same time, Defendants Albert, Yi, Burright, and Murell, acting

on behalf of Defendant WITCC, began negotiations with Defendants J&L and Albrecht to

find a way to fund the J-1 Visa Program at WITCC.

          66.    The agreed upon plan included WITCC Defendants bringing J-1 Visa

students to the United States, and for the J&L Defendants to find local jobs in the Siouxland

area for these students.48

          67.    Defendants J&L and Albrecht provide temporary staffing services to a

multitude of Siouxland area business, in particular, to production, industrial, and

manufacturing plants in the area.

          68.    Defendants Tur-Pak and Royal Canin are two such business that have a

working relationship with Defendants J&L and Albrecht. Defendant J&L recruits, hires,

and pays hourly workers for Defendants Tur-Pak and Royal Canin, and Defendants Tur-

Pak and Royal Canin pay Defendant J&L for this service.

          69.    Defendants WITCC, Yi, Burright, Albert, Murell, and Zuerech (collectively,



         and Royal Canin entered into an agreement wherein J-1 Visa Students would be

recruited to work for Tur-Pak and Royal Canin. The details of the agreement included, at

least:

48

         Dakota, as well as the surrounding rural areas and communities.

                                                 19
     Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 19 of 119
       a.      The J&L Defendants would ensure that the J-1 Visa students met the

               minimum qualifications for the jobs, including limited English proficiency

               and physical fitness.

       b.

                           to work and back for the J-1 Visa students.

       c.      The WITCC Defendants would house the J-1 Visa students on campus and

               secure visas for entry into the United States. This included offering an

               educational component to recruit the students.

       d.      Defendants Royal Canin and Tur-Pak would pay $15/hour for the J-1 Visa



               Visa students, a majority of those wages ($7.75/hour) would go to Defendant



               would then make minimum wage, $7.25/hour.

       e.      Defendant J&L would benefit, at least, by collecting a fee for providing these

               services.

       f.      Defendant J&L would also benefit by charging the J-1 Visa students for

               services such as transportation, and for employment badges.

       70.     Around the same time, the WITCC Defendants began their campaign to

recruit foreign national students for this program.

       71.     These Defendants entered into an agreement with Defendants Espinoza,



            from their home country

                                               20
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 20 of 119
       72.     By March of 2019, the WITCC Defendants, the J&L Defendants, and the

Chilean Defendants began to recruit students to participate in a J-1 Visa program with

Defendant WITCC.

       73.     By March 1, 2019, a list of 25 Chilean students had already been generated

for the J-1 Visa program.

       74.     Defendant Burright, acting on behalf of Defendant WITCC, began

communicating with these students using email, Facebook, WhatsApp, and other services

to encourage them to complete the required paperwork for the J-1 Visa Program at WITCC.

       75.     On March 14, 2019, the Chilean Defendants caused an advertisement for the

WITCC J-

             to English, it stated:

       ATTENTION, ALUMS AND FRIENDS OF THE SCHOOL

       ARE YOU INTERESTED IN AN ACADEMIC SCHOLARSHIP AND A
       JOB IN THE U.S.A?

       WESTERN IOWA TECH COMMUNITY COLLEGE, WTICC [sic] IS
       OFFERING YOU THIS GREAT STUDY AND WORK OPPORTUNITY.

       ON THURSDAY 14, AT 5PM, IN OUR SCHOOL, THERE WILL BE AN
       INFORMATIVE CHAT.



       76.     The WITCC Defendants and the J&L Defendants all traveled to Chile to

meet with the Chilean Defendants, as well as meet the Plaintiffs, their targeted recruits, in

April 2019.




                                             21
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 21 of 119
       77.    These Defendants specifically told the Plaintiffs, and others, they would be

able to earn a two-year degree in either a culinary arts or robotics program at WITCC along

with an internship experience that would improve their chances of furthering their careers.

       78.    The Defendants recruited the Plaintiffs to the U.S. on a promised J-1 visa for

a work/study exchange at WITCC.

       79.    During the recruitment phase, Defendant Burright promised the Plaintiffs

room, board, tuition and placement in an internship related to robotics or culinary expertise,

and payment for meals.

       80.



       a.     A scholarship to provide a two-

                       arts.

       b.     A scholarship to pay for housing on Campus.

       c.     Up to $1,000 for travel to the United States

       d.     The opportunity to participate in fun cultural activities.

       e.     Returning to your home country with a degree from the United States.

       81.    This letter informed potential J-1 Visa students they would be required to

work as many as 35 hours per week, and attend class for 12 hours per week.

       82.    However, this program was being billed as an internship program with

scholarships. Students were not informed they would be working in manufacturing plants

to pay for these so-



                                             22
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 22 of 119
          83.      Although this letter also informed potential J-1 Visa students they would be

required to pay for their own meals, this information was changed by later communications.

          84.      On April 24, 2019, Defendant Burright, on behalf of Defendant WITCC, sent

letters to Plaintiffs indicating their acceptance into WITCC as a J-1 Visa Student. The letter

stated:

                We are pleased to notify you of your acceptance into Western Iowa
          Tech Community College as a J-1 visa student, in the Robotics &
          Automation program.49 You should start your Visa application process as
          soon as you can.

                 In this package you will find, other than this acceptance letter, your
          DS2019 form, the pre-arrival handbook, your job offer letter, and your proof
          of health insurance according to the J1 Visa requirements.

                  Although you were already tested in English reading and writing, it is
          part of our procedure for new international students to have them tested again
          upon arrival in their English language skills. You may need to take intensive
          English classes in order to prepare you to attend your program classes and
          job site training.

          85.

                J&L staffing. It did not indicate the rate of pay, the hours, or the location where

the work was to be performed.

          86.                                                                       experience for




49
     For those Plaintiffs accepted into the Culinary Arts Program, the letter was identical, with the




                                                  23
       Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 23 of 119
      87.    The packet also included a J-1 Student Agreement for the plaintiffs to sign,

outlining the requirements of their program. The J-1 Student Agreement required the

students to agree they would:

      (1)    Attend English courses if my English skills are determined to be lower
             than necessary to perform my academic and internship duties.

      (2)    Attend classes in my program (Culinary or Robotics/Mechanical
             Engineering) and maintain a minimum of a 2.0.

      (3)    Attend my internship and receive positive reviews from my internship
             supervisor.

      (4)    Live in the Western Iowa Tech student housing, Sun Ridge
             apartments.

      (5)    Return to my home country after graduation or upon request of the
             College.

             I understand that if I am not attending classes or my internship, or if I
             am dismissed from either the college or my internship, that I must
             return to my home country immediately at my own expense.

      88.    The agreement did not indicate the cost of tuition, meals, transportation, fees,

or any other part of the program. The agreement did not include a promise to pay WITCC

by working, through J&L, at Royal Canin or Tur-Pak.

      89.    The agreement did not inform students they would be working 35+ hours a

week at manufacturing/production type jobs.

      90.    The Plaintiffs were not asked to sign anything authorizing Defendants to

divert money from their paychecks to Defendant WITCC.

      91.    During the interview process, Defendant Albrecht, on behalf of J&L, asked

the students whether they could lift 40 pounds to their chest. Defendant Albrecht did not

have any other employment-related questions for the students.

                                            24
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 24 of 119
       92.      In June of 2019, the Defendants began to change course. Defendant Burright




            in English in an informal email,50 including:

       1.       Using J&L company as a partner. J&L is a job agency and, according
                to the rules, that we, unfortunately, did not know, cannot participate
                in any J1 program. The reason is that this program has the main
                purpose of providing a cultural interchange between the US and other
                countries, even though allowing participants to be trained in the real
                environment and be paid for that, which is what will happen when you
                come. J&L will be assisting the college in the process of allocating
                you among the various business/partners where you will be trained
                and paid for that[.]

       2.       At any moment, we are [not] allowed to mention that the reason for
                J1 paid internship is the lack of workers in the area, even when indeed
                there is a need for workers. Also, we cannot call you workers, but
                student interns, and we cannot use the word salary or wages, but
                stipends or compensation.

       3.       According to SEVIS instructions, we cannot issue a DS2019 form for
                longer than 1 year. Instead, we have to issue it for a period of 1 year,
                and then, before it expires, we will have to update your DS2019 forms
                for 1 more year.

       In order to adjust this process according to the law:

       1.       In your DS2019 form, you will have a period of 1 year, from August
                22, 2019, to August 21, 2020.

       2.       Your programs were changed to Food Services or Electromechanical
                Technician, which corresponds to halfway for Culinary Arts and
                Robotics. When DS2019 forms are reissued, the name of the programs
                will eb what originally they meant to be.

50
  The English version of this document contains some inconsistencies with the Spanish language
version of this document. The Spanish language version also appears to omit some paragraphs that
are included in the English language one. Bracketed insertions in this paragraph are meant to
clarify a sloppy translation job. It is unknown who did the original translation.

                                               25
     Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 25 of 119
       3.     Because J&L cannot be an official partner, its name was removed
              from your DS2019 forms, and the Western Iowa Tech will be the one
              providing you with the financial assistance, through the paid
              internship you will be assigned by the time of your arrival.

       4.     Another form, DS7002, had to be created, which is a training plan
              where we have to describe how you are going to be trained, step by
              step.

       5.     We had to create an invitation letter, improve and add more
              information in the acceptance letter, and create an accommodation
              letter.

       93.

     could still stay in the United States and earn their two-year degrees, even though the

name of the degree and length of the program had changed.

       94.    These changes were made for a clear purpose: initially the Plaintiffs were

offered the chance to earn a two-year degree. But, J-1 Visa students in the subcategory of

Students/College and University cannot work the hours or the type of jobs that all of the

Defendants, collectively, had agreed that the Plaintiffs would work in order to fund

                                                       Visa under the Student/College and

University subcategory cannot work off of campus. J-1 Visa Student Interns can work off



   agreement between all of the Defendants could go through.

       95.    This bait and switch was also designed to hide from the Department of State

                                                                       Visa Student Intern

category. As noted in the letter, Defendant J&L staffing was not permitted to participate in

a J-1 Visa internship program, and the purpose of the internship program could not be used



                                            26
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 26 of 119
to fill a labor shortage in the United States. However, as noted in the letter, Defendant J&L

was going to continue to be involved, and the students were intended to fill a labor need.

       96.       Once recruited, the Plaintiffs had to travel to the U.S. Consulate in Santiago,

Chile. Prior to the interview, Defendant coached Plaintiffs as to what to say and not to say

during the consular interview, which included demeanor, emotions and instructions as to

when to say yes or no.

       97.       The Plaintiffs were coached on how to pass the English language portion of

the interview.

       98.       The June 2019 email communication from Defendant Burright also

instructed the Plaintiffs to destroy evidence that Defendant J&L was involved and had

given them a job offer.

       99.       The June 2019 email falsely promised the Plaintiffs:

       Nothing changed for you, only the way we have to approach and describe
       this program. This is the main reason for the delay in this process because I
       was adjusting it following the instructions of the Department of Education
       that so kindly helped us to be on the right track and be successful in this
       beautiful project.

       100.      Formally, the documents initiating Plaintiffs into the J-1 Visa Student Intern

program were sent out on June 3, 2019.

       101.      Plaintiffs received Accommodation Information Letters informing them that

they would be living in the Sun Ridge Court apartment complex owned by Defendant

WITCC, in two-apartments, with four people to an apartment. The letter did not state that

the students would be paying rent.



                                                27
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 27 of 119
  102.    Plaintiffs also received new acceptance letters dated June 3, 2019, as




  103.    The acceptance let

         to meet your need for a specific vocabulary and professional terminology for



  104.    The acceptance letters also promised:

  [Y]ou are NOT responsible for the cost of your tuition, fees, housing, or
  supplies. Meals will be provided at the College. The necessary materials for
  your classes and training will be supplied by the college and will have to be
  returned right after your conclusion of your program.

  105.    The acceptance letter promised:

  You will have your training in an external environment provided by
  industries/partners that are served by our Corporate College, a division of
  Western Iowa Tech Community College. These companies send their
  employees to our Corporate College to acquire knowledge and training when
  and if it is necessary, and they are willing to participate in this cultural
  interchange by allowing us to use their facilities and plants, and by providing
  us an experience and qualified employee to oversee your training together
  with your instructor.

  106.



         The Food Service Diploma emphasizes fundamental and intermediate
  techniques of food preparation, production and baking skills. This program
  prepares students for intermediate level positions in the industry more
  specifically first-line supervisors of food preparation and serving workers.

        Once you graduate, you will be ready to directly supervise and
  coordinate activities of workers engaged in preparing and serving food, and,

                                        28
Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 28 of 119
  in our J1 project, directly related to automated food production industries, for

                perform are: inspect supplies, equipment and work areas to
  ensure efficient service and conformance to standards; manage food service
  operations or parts of operations; balance receipts; communicate with
  customers to resolve complaints or ensure satisfaction; process customer bills
  or payments; cut cooked or raw foods. Employees in these occupations need
  anywhere from a few months to one year of working with experienced
  employees. A recognized apprenticeship program may be associated with
  these occupations. For this reason, while you are gaining specific knowledge
  for that, through your classes, and as part of your training, you will
  experiment [sic] the activities performed in the real environment in which
  you are going to do work when you finish your program.

  107.   For the rebranded Robotics program

      the letter provided:

  This program provides students with hands-on training to prepare them for
  an entry level position as an industrial mechanic or maintenance position.
  Electromechanical technicians utilize knowledge and skills developed from
  learning various topics including electrical, mechanical, fluid power to
  maintain and repair industrial equipment and systems. Once you graduate,
  you will be ready to operate, test, maintain, or calibrate unamend, automated,
  servo-mechanical, or electromechanical equipment and you may assist
  engineers in testing and designing robotics equipment, and, in our J1 project,



  The most common tasks that electromechanical technicians perform are: test
  performance of electromechanical assemblies, using test instruments such as
  oscilloscopes, electronic voltmeters, or bridges; read blueprints, schematics,
  diagrams, or technical orders to determine methods and sequences of
  assembly; inspect parts for surface defects, install electrical or electronic
  parts and hardware in housing or assemblies, using soldering equipment and
  hand tools; and verify part dimensions or clearances to ensure conformance
  to specifications, using precision measuring instruments.

  108.

the acceptance letters, the invitation letters made promises about the costs to students:




                                        29
Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 29 of 119
       Western Iowa Tech will be responsible for your international flight to our
       campus in Sioux City, Iowa. You are NOT responsible for the cost of your
       tuition, fees, housing, or supplies. Meals will be provided by the college.

       109.   Defendant Burright, acting on behalf of Defendants WITCC, J&L, Tur-Pak,

and Royal Canin, made these false promises in order to induce the Plaintiffs to travel to the

Sioux City, Iowa area.

       110.   Meanwhile, Defendants Burright and Albert were working to smooth out the

details of the program with the Department of State.

       111.   Defendant Albert wrote the U.S. Embassy in Chile that it was not necessary

                                                                             Visa Program,



international students and will provide the exchange student with Intensive English

language instruction in order for the student to participate in his or her chosen program of



       112.   Defendants Albert and Burright, on behalf of WITCC, certified to the

Department of State that the Plaintiffs would be participating in Food Services and

Electromechanical training programs, using the required form DS-2019. This form

certified to the Department of State that:

       a.     Plaintiffs in both programs would take classes pertinent to the programs;

       b.     Plaintiffs in both programs would take intensive English courses;

       c.

                                                                     of the program would

                                      in three different environments: the local cafeteria at

                                             30
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 30 of 119
       college, and two business partners consisting in a hotel restaurant, and a food

       preparation industry just to observe. In the three environments, the student

       will be under the guidance of a local and qualified employee and the



  d.

          current food services tasks, quality assurance, database maintenance and

       updates, process improvement initiatives, as well as assist in ongoing

       workflows. With this, the student will get substantial knowledge in the Food

       Service field that will prepare him/her for intermediate level positions in the

       industry such a

  e.



                                                                            will take

       place at our Corporate College partners . . . The manufacturing instructors

       will have the students shadowing in these locations under the guidance of a




  f.

               will support the electromechanical technician staff in the field of

       maintenance and repairing components and assemblies for industrial

       technology. Also, the student will project analysis, production management,



                                      31
Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 31 of 119
                quality control, testing, and product launch initiatives. With this, the student

                will ge

       113.     The Defendants knew this was not an accurate description of the work that

the Plaintiffs would be performing. The Defendants knew Plaintiffs would be working on

a production line, filling a labor shortage in the Siouxland area.

       114.     Plaintiffs arrived in Sioux City in August, 2019.

       115.     As soon as Plaintiffs arrived at WITCC, there were no opportunities to be an

exchange student and experience American culture. There were no opportunities for them

to get acquainted with the school or the classes.

       116.

  they got pregnant, he would deport them back to their country of origin.

       117.     Defendant WITCC did not offer Plaintiffs free tuition.

       118.     Defendant WITCC did not offer Plaintiffs free room and board.

       119.     Defendant WITCC did not offer intensive ESL courses.

       120.     Instead, Plaintiffs were placed by staffing agency Defendant J&L, and at the

permission and authorization of Defendant WITCC, to work at Defendant Tur-

              plant in Sioux City, Iowa and at Defendant

North Sioux City, South Dakota.

       121.     Defendant J&L organized transport for the Plaintiffs to and from the WITCC

and either Tur-Pak or Royal Canin.

       122.     The Plaintiffs were required to work as line workers, in positions that

required no skills at all and were not related t

                                               32
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 32 of 119
to the Department of State.

         123.



         124.    In addition, the Plaintiffs were forced to work 40 hours or more per week.

         125.    When Plaintiffs received their paycheck, several withdrawals were made for

things like employee badges and transportation. These withdrawals included taxes that are

not allowed for someone with a J-1 visa.51

         126.    Further withdrawals happened behind the scenes, so that they were not

rec                                                              and Royal Canin typically pay

between $12 and $15/hour for line work.52

                                                                                         board.

         127.    Defendant J&L was paid as a recruiter for the work done by the student.

         128.

            or Hy-Vee gift cards for food.

         129.    After Plaintiffs started working, WITCC ceased providing gift cards for

meals, telling Plaintiffs they had to purchase food using their minimum wage earnings from

J&L, Tur-Pak, and Royal Canin.


51
   Typically, nonresident aliens working on a J-1 Visa must pay federal, state, and local taxes.
However, nonresident aliens on a J-1 Visa are exempt from paying Social Security and Medicare
taxes on wages. See IRS, Taxation of Alien Individuals by Immigration Status                J-1,
https://www.irs.gov/individuals/taxation-of-alien-individuals-by-immigration-status-j-
1#:~:text=Generally%2C%20wages%20earned%20by%20a,of%20the%20Internal%20Revenue
%20Code. (last accessed Nov. 23, 2020).
52
     https://www.indeed.com/career/factory-worker/salaries/IA.

                                                33
       Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 33 of 119
       130.

                                         they complied with the law . . . the students signed

a contract where they agreed to have a portion of their $15 per hour wages taken to help



       131.    The Plaintiffs were encouraged, under duress and coercion, to make



       132.    Defendant WITCC also encouraged the Plaintiffs to work, outside the scope

of their employment authorization, to pay room and board to Defendant WITCC.

       133.    Collectively, the Plaintiffs began to complain that the long hours of hard

work made it impossible to attend to their classes. Plaintiffs also began to complain that

                                      they were not using skills pertinent to their classes,

nor were they gaining any particular experience that would further their careers on tehri

return to their home countries.

       134.    Plaintiffs complained that they were not provided with the free meals that

they were promised     they had to pay for their food out of their minimum wage earnings

from Defendants Royal Canin and Tur-Pak.

       135.    In response, the WITCC Defendants threatened the Plaintiffs with

termination from the education program, termination from employment, and even

deportation.

       136.    The WITCC Defendants threatened Plaintiffs that they would withhold food

and daily needs. In fact, Defendant WITCC did withhold food from Plaintiffs.

       137.    Plaintiffs were required to work 8-12 hours daily at Defendant Tur-Pak or

                                            34
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 34 of 119
Defendant Royal Canin. Defendant WITCC also held classes for the Plaintiffs six hours

daily.

         138.   Around November of 2019, the U.S. State Department began an investigation

into the trafficking of the Plaintiffs.

         139.   Upon information and belief, the Department of State informed WITCC of

what the WITCC defendants already knew: the jobs at Tur-Pak and Royal Canin were not

                                                                             Visa status.

         140.   In response, the WITCC Defendants told the J-1 Visa students, including

plaintiffs, that they had to quit their jobs at Defendant Tur-Pak and Royal Canin.

         141.   Some Plaintiffs had already quit their jobs. Defendant WITCC told those

students that they owed the college $250.00 a week for room, board, tuition, and fees.

         142.   Once all of the Plaintiffs ceased working at Defendants Royal Canin and Tur-

Pak, Defendant WITCC began attempting to charge all students $250/week for room,

board, tuition, and fees.

         143.   The WITCC Defendants informed the Plaintiffs that they were working with

Defendant J&L in an attempt to secure compliant internships for the program so that the

Plaintiffs would not lose their J-1 Visas (and the Defendants could resume earning money

                              These internships never materialized.

         144.   Some of the Plaintiffs found alternative employment on their own. The

WITCC defendants threatened these Plaintiffs that they were out of compliance with their

J-1 Visa and they would be deported.

         145.   After the Plaintiffs took their complaints to the press, the WITCC Defendants

                                              35
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 35 of 119
        them to local churches to solicit donations.

        146.    The WITCC defendants then agreed to offer two meals per day       breakfast

and lunch      in the WITCC cafeteria.

        147.    In the last week of January January 23, through January 31, 2019 was the



    the Plaintiffs noticed that o

          to purchase meal plans. WITCC treated Plaintiffs differently from its regularly

enrolled students.

        148.    The cafeteria meals were limited to $5.00 for breakfast and $7.50 for lunch.

Students were also given a $75.00 gift card to HyVee to cover their food needs for the

week.

        149.    For Plaintiffs who were concerned about their food coverage going forward,

the college recommended that the student interns rely on the food pantry, stating:

        Some people are reluctant to go to the WIT Comet Cupboard (Food Pantry).
        But please we are not insulting you by offering this food. We do this because
        we care about you. Before Christmas, employees provided lots and lots and
        lots of food. People made sacrifices to provide food for ALL students.
        Donations are provided because people care about people. Not because they
        look down on people. If you ever need something, you can go there as well.
        150.    On March 13, 2020, Defendant WITCC, under investigation by the State

Department,                                visas. Defendant WITCC blamed the termination

of the visas on the COVID-19 crisis, and bought tickets for students to return home.

        151.    Defendant Murrell communicated the decision to terminate the J-1 Visa


                                             36
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 36 of 119
program to the students via email on March 13, 2020, at 6:21 p.m.

       152.   Defendant WITCC, through Albert, informed all of the J-1 Visa students,

including Plaintiffs, on March 15, 2020, that they would have to check out of their housing

by March 18, 2020 at 8:00 a.m.

       153.   These actions functionally resulted in Plaintiffs being evicted.

       154.   The return tickets were booked for March 18, 2020.

       155.   This was an attempt to get the plaintiffs out of the country and terminate the

investigation into the J-1 Visa program.

       156.   However, Defendant WITCC did not terminate the visas of non-J-1 students

and instead offered those students online studying.

       157.   Defendant WITCC informed Plaintiffs and their families that their presence

in the United States was unlawful.



              Plaintiffs replead the preceding paragraphs as if fully set forth herein.

       159.   In addition to the common experiences each plaintiff endured, the following

information provides a description of the experiences of each plaintiff.

              A.

       160.   Karla is a Chilean national, born in 1991. She is the oldest of four children.

       161.

        from town-to-town while her parents looked for work, and eventually her parents

sent her to live with her paternal grandmother.



                                             37
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 37 of 119
       162.

  support her family. At 16 years old, she worked through the summer and the holidays.

However, Karla could not raise sufficient funds to support her family and attend university.

       163.   Karla deferred applying to many universities since she was financially

unprepared to incur the debt accompanying higher education.

       164.   In March of 2019, Karla began exploring options to study outside of Chile.

She received an opportunity to study at the University of Beunos Aires in Argentina and at

the University of Baja California in Mexico.

       165.   Before she committed to one of the universities, she learned of an

international education program at WITCC.

       166.   Like the other plaintiffs, Karla learned about the program through the

Chilean Defendants who managed a Facebook page to recruit students.

       167.   Karla called the Chilean Defendants gather information about the program.

Defendant Espinoza invited Karla to attend a conference the following day.

       168.   In April 2019, Karla participated in a series of interviews with the WITCC

Defendants, Chilean Defendants, and J&L Defendants.

       169.   She was advised she would be allowed to enter in to one of two degree

programs, Culinary Arts or Robotics. Karla picked the Robotics program.

       170.   While in Chile, Karla was only required to pay for her passport. The Chilean

Defendants arranged the costs of attending the in-person interviews in April of 2019.

Defendant WITTCC paid for the visas and legal counsel.



                                            38
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 38 of 119
       171.   Once Karla reached the in-person interview phase, Karla received breakfast

and attended a brief presentation given by Defendants Albert, Salgado, Murrell, and

Albrecht.

       172.   The presentation consisted of a program summary and description. The

presenters informed the prospective students they would reside on college premises with

three other students (who could be either Brazilian or Chilean) of the same gender.

Additionally, the presenters emphasized student work schedules would not interfere with

academic studies.

       173.   At the conclusion of the presentation, Karla signed academic applications

and several documents which would be presented to the embassy for the visa application.

       174.   After executing the documents, Karla was then required to lift and carry

twenty-five (25) pound weights. The presenters informed Karla she was approved pending

a consular interview at the United States embassy

       175.   Like the other plaintiffs, Karla received a packet of letters from Defendants

WITCC, Burright and Zuercher, including the acceptance letter, invitation letter, and

accommodation letter. In that letter, Karla was promised that she would not be responsible

for the cost of her tuition, fees, housing, or supplies.

       176.

        our permission. You will have your training in an external environment provided

by industries/partners that are served by our Corporate College, a division of Western Iowa

Tech Community College. These companies send their employees to our Corporate

College to acquire knowledge and training when and if it is necessary, and they are willing

                                               39
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 39 of 119
to participate in this cultural interchange by allowing us to use their facilities and plants,

and by providing us an experienced and qualified employee to oversee your training

to

       177.   Like the other Plaintiffs, on June 12, 2019, Karla received an informal email

from Defendant Burright, indicating that the program had been changed to comply with

                                                                            and had been re-

branded as a one-year, electromechanical technician program.

       178.   Before arriving, WITCC told Karla she only needed to bring enough money

to cover food for a few weeks since WITCC indicated it would pay all other expenses.

       179.   Karla traveled from Chile to the United States once her visa was approved.



       180.

     Albert and Castro drove Karla and other Chileans directly to Sioux City, Iowa. Once

there, the bus collected a group of Brazilians and went to dinner.

       181.   During the aforementioned dinner, the students were introduced to

Defendant Yi.

       182.   Following dinner, the students were taken on a tour of the college, given

social security numbers, and placed in English level classes.

       183.   Defendant Espinoza was also in attendance.

       184.   Everyone was taken to the companies where the students would be working.

Prior to this, Karla had not been told the names or locations of the companies. She had no

knowledge of the type of work they would be doing.

                                             40
     Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 40 of 119
       185.   The program finally announced to students who selected the Culinary

program they would be working for a slaughterhouse owned and operated by Seaboard

Triumph Foods53 and students in the robotics program would be working at a plant owned

and operated by Royal Canin.

       186.   These announcements came as a total surprise to Karla and the other students.

Many students became emotional and began to cry. The emotional impact to the

announcement continued, with many students crying daily, feeling devastated by the shock

of the work assignments.

       187.   Karla was assigned to work at Royal Canin. While there, Karla complained

that the work she performed did not correspond to the robotics field.

       188.   Karla was in charge of line p

     was also directed to pack and carry large, heavy boxes and inventory cans of dog and

cat food. This work did not relate to what she was learning in her classes, indeed there was

no educational component to this work whatsoever.

       189.   The program required Karla to work long hours. Initially, she worked six to

12 hours a day, four days per week. Her weekly schedule often totaled 54 hours. In addition

to work, she also needed to attend class every day. She found herself working at the plant,

immediately going to class, and then returning to work with no time for proper rest.




53
  Plaintiffs named in this complaint did not end up working for Seaboard Triumph. However,
upon information and belief, other
  Visa program did work for Seaboard Triumph.


                                              41
     Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 41 of 119
      190.   Eventually, exhaustion began to take its toll on Karla. She experienced

problems carrying the weighty boxes, nearing collapse.

      191.                  began to worry since she never called.

      192.   The rigorous work and class schedule caused riffs between the WITCC

Defendants and Karla. When Karla was unable to attend class because of work, WITCC

simply blamed J&L for the problems. WITCC consistently evaded questions and, when it

did respond, would given incomplete answers.

      193.   When Karla continued to miss classes, the WITCC Defendants, the J&L

Defendants, and Royal Canine began to threaten Karla. They told her if she did not go to

work, she would be deported.

      194.   Karla was also told they would be in legal breach of contract if she did not

continue to work.

      195.   On one particular day, Karla was simply too exhausted from her work and

academic rigors to work at the plant. She advised WITCC staff, who directed her to get

some rest.

      196.   The following day, Karla went to the supermarket to purchase essentials and,

unfamiliar with the bus schedule, missed her bus. Consequently, she was late for work.

      197.   J&L Staffing terminated her and she was forced to work for Tur-Pak, starting

the following Monday.

      198.   Once Karla began at Tur-Pak, she was assigned to the task of accepting




                                           42
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 42 of 119
electromechanical technician classes, and did not involve an educational aspect. It was pure

labor, for the benefit of the employer.

        199.   Karla was told that if she was not compliant with Tur-

          she would be deported to Chile.

        200.   Karla constantly felt unsafe at Tur-Pak because she was assigned to work

with and around drug addicts, alcoholics, and criminals. In fact, Karla received a piece of

advice her first day   be careful and watch herself at all times. She was told some of the

men working in the plant were prone to sexual assault and harassment.

        201.   Karla was also required to stand at her job for many hours and only allowed

to use the restroom when given permission.

        202.   Karla developed severe sinusitis and a stomach infection. When she sought

medical treatment, the college denied any aid since she was required to pay her own health

care.

        203.   Karla paid for her own medications and spent approximately three weeks

vomiting after every meal due to the vile, fetid smell of Tur-Pak.

        204.   Eventually, an American co-worker contacted the United States government

to complain about the situation.

        205.   In response, WITCC required Karla, and others, to break all ties and

communications with J&L Staffing. WITCC also gave Karla, and others, the opportunity

to search for jobs, even outside their areas of study. However, WITCC requested a weekly

payment for their studies.



                                             43
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 43 of 119
       206.

            required Karla and other international students to pay approximately $250.00

per week.

       207.   To keep up with these payments, Karla had to get a job with a cleaning crew



       208.   The WITCC Defendants informed Karla she could no longer be enrolled

since she failed to fulfill the terms of her contract by failing to work, as required, and attend

class, as required.

       209.   The WITCC Defendants compelled Karla to sign a document attesting she

was leaving the program on her own volition.

       210.   Shortly thereafter, another person advised Karla about the fraudulent and

illegal acts of the program. Karla spoke to an advisor and also learned WITCC began to

change many things including evaluations and grades.

       211.   The WITCC Defendants responded to Karla when pressed and explained that



       212.   Once the media began to report on the trafficking, the WITCC Defendants

scheduled a meeting with all of its J-1 students. During the meeting, Defendant Albert

informed Karla and others that the culinary arts students were assured internships, but the

robotics student were still in limbo.

       213.   The belated efforts by Defendant WITCC to salvage its illegitimate programs

resulted in Karla losing her job as an employment coordinator in Brazil and academic



                                               44
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 44 of 119
scholarships with other institutions. The program also alienated her from her family and

social relationships.

       214.   In March of 2020, Karla received notice that, due to COVID-19, Defendant

WITCC was ending its J-1 Visa program. She was requested to leave the country.

       215.   Karla declined to do so. On March 16, 2019, Karla contacted Iowa Legal Aid

through its online intake system.

       216.   Iowa Legal Aid quickly screened the case and assigned it to Attorney Lauren



      the United State Department of Justice (DOJ) and the Office of Victims Crimes

(OVC) to provide legal assistance to victims of human trafficking as defined by the TVPA.

       217.   On or about March 18, 2019, Attorney Camp contacted Karla with a Spanish

interpreter. During that call, Karla expressed concern about being removed from student

housing and WITCC placed her immigration status in jeopardy.

       218.   Karla was ultimate able to retain an immigration attorney to assist with her

status and remain in the United States

          B. Natalia Tapia Leiva

       219.   Natalia is a Chilean national, born in 1989. She is the oldest of three children.

       220.   Since she was a girl, Natalia has dreamed of being a professional chef.

Natalia began working at 11 years old to help support her family. Even though both of her

parents worked, they were unable to earn enough money to meet the needs of the family.

Natalia also worked to help support her family.



                                             45
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 45 of 119
      221.   When Natalia turned 18 years old, she had saved enough money to attend the

University of Chile. While in school, she continued to work. However, when she learned

her father had an advanced stage of cancer, her family became her priority and delayed her

academic pursuits.

      222.

          she learned of an American culinary program offered through Defendant

WITCC. According to a public Facebook advertisement, the program offered students the

opportunity to earn a degree in robotics or culinary arts through scholarship and an

internship program.

      223.   Natalia completed the application and interview process in April 2019, with

the other plaintiffs. During the interview, J&L administered a strength test to Natalia,

requiring her to perform physical tasks such as lifting and moving boxes.

      224.   During this process, WITCC provided Natalia with prepared answers for her

embassy interview for the J-1 visa program.

      225.   Natalia believed she was applying for a two-year Culinary Arts degree

program, with an internship component.

      226.   After the interview process, Natalia was accepted to and agreed to enroll in

the two-year Culinary Arts Program.

      227.   Like the other plaintiffs, Natalia received a packet of information dated June

3, 2019, from Defendant WITCC and Defendant Burright, including an acceptance letter,

invitation letter, and housing accommodation information. This packet of information



                                           46
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 46 of 119
assured Natalia that tuition, costs, supplies, housing, and meals would be provided by the

Defendants.

       228.   The June 3, 2019 letter also explained Natalia would be prohibited from

obtaining a paid internship off campus without permission.

       229.   Also in June 2019, Natalia received the same email received by the other

Plaintiffs explaining that changes were being made to the program in order to comply with



     the program and changing the name and length of the program. Nevertheless, Natalia



       230.   Natalia completed her state department interview in Las Condes, Santiago,

Chile. She was subsequently approved for the program.

       231.   Natalia sold her computer, telephone, and bicycle to raise just under

$400USD to cover the initial, incidental costs of her stay.

       232.   Natalia also quit her job in import/export thereby relinquishing a contract

offer including a salary increase and improved health plan.

       233.   Natalia arrived in the United States in August of 2019.

       234.   WITCC and the J-1 program promised Natalia covered health insurance,

food, and housing. In reality, Natalia paid for her own medical insurance, food, and

housing.

       235.   J&L placed Natalia at Tur-Pak as a food handler for her internship. She

received $7.25 per hour in wages after WITCC deducted $7.25 per hour. Upon information

and belief, Natalia never authorized J&L to make this deduction.

                                             47
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 47 of 119
       236.

       237.   WITCC told Natalia if she missed work or allowed her grades to drop, she

would be removed from the program, her visa would be revoked, and she would be

deported.

       238.   The WITCC program required her to work overnight, often from 4:30 p.m.

to 4:30 a.m. Her work schedule rigors afforded very little, if any, time for rest and hygiene.

       239.   On one particular frigid winter day, Natalia did not have money for

transportation from her job to her residence since Tur-Pak and WITCC withheld most of

her paycheck. She had no option but to walk two hours in freezing temperatures. Once she

arrived at her residence, she had to shower and attend class at 8:00 a.m.

       240.   The struggles the Defendants forced Natalia to endure led to her begging for

money, becoming alienated from her family, and deeply depressed and dehumanized.

       241.   Like the other Plaintiffs, Natalia was forced to quit her job when the

Department of State began its investigation.

       242.   With no money coming in, Natalia could not afford food. In response, the

WITCC Defendants first offered access to a charity food pantry. Eventually, the defendants

relented and offered gift cards and meal tickets to the campus cafeteria.

       243.   In March of 2020, Natalia received notice from Defendant WITCC that the

J-1 Visa program was being cancelled, and that she had days to leave the country on a flight

paid for by Defendants.

       244.   Natalia declined to leave the country, and was able to retain an immigration

attorney to assist with her status.

                                             48
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 48 of 119
          C. Almendra Gonzalez de la Paz

       245.   Almendra Gonzalez de la Paz was born in 1995, in Quillota, Chile.

       246.   In the spring of 2019, Almendra was studying for a degree in tourism and

hospitality. She had worked as a bartender for two years in restaurants and discotheques.

She had also worked for one year as a tour guide in Zapallar, Chile.

       247.   Almendra was hoping to study Culinary Arts to compliment her previous

education training so she could advance her career.

       248.   The Chilean Defendant recruiters sold the WITCC program as an initiative

to help fulfill the dreams of students like Almendra.

       249.   In April 2019, Almendra participated in a series of interviews with the

WITCC Defendants, Chilean Defendants, and J&L Defendants.

       250.   On April 27, 2019, Almendra signed a contract of employment with

Defendant J&L.

       251.   Almendra left her last year at the university to come to the US for the

program at WITCC.

       252.   Like the other plaintiffs, Almendra received a packet of letters from

Defendants WITCC, Burright and Zuercher, including the acceptance letter, invitation

letter, and accommodation letter. In that letter, Almendra was promised that she would not

be responsible for the cost of her tuition, fees, housing, or supplies.

       253.

        without our permission. You will have your training in an external environment

provided by industries/partners that are served by our Corporate College, a division of

                                              49
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 49 of 119
Western Iowa Tech Community College. These companies send their employees to our

Corporate College to acquire knowledge and training when and if it is necessary, and they

are willing to participate in this cultural interchange by allowing us to use their facilities

and plants, and by providing us an experienced and qualified employee to oversee your

training together with

       254.   On June 12, 2019, Almendra received the same informal email from

Defendant Burright received by the other plaintiffs, indicating that the program had been




       255.   Despite these changes, Almendra, along with the other plaintiffs, was told



          This is the main reason for the delay in this process because I was adjusting it

following the instructions of the Department of Education that so kindly helped us to be on



       256.   Almendra came to the United States on August 17, 2019.

       257.   Before Almendra began her internship, she was given a $50/week gift card

to Walmart meant to cover the cost of his food.

       258.   Almendra was provided with an employee handbook from J&L , and asked

to electronically sign acknowledging her receipt of that handbook on September 13, 2019.

       259.   Also on September 13, 2019, Almendra was asked to sign a form in Spanish

indicating that she understood J&L required perfect attendance during the first two weeks

on the job, otherwise she would be terminated.

                                             50
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 50 of 119
       260.   Almendra began her job at Tur-Pak and received paychecks from J&L

staffing.

       261.   Almendra was paid $7.25/hour, for 45-50 hours per week.

       262.   Once her employment began, Defendant WITCC stopped distributing the

Walmart gift cards, stating students would have to pay for their food with their income

from their job.

       263.   When Almendra and other student interns complained they could not afford

food, and that they were promised food, WITCC took the student interns to local churches

for donations.

       264.   Almendra thought she would be working in a job related to the career that

she had come to the United States to study, such as cooking. Instead, she was told she

would be working at Tur-Pak, in food supply.

       265.   Although Almendra was technically working with food at Tur-Pak, she did

not apply anything that she learned in her classes.

       266.   This job involved no skill at all, and she did not receive any training relevant

to her culinary arts classes.

       267.   Defendant J&L provided transportation to the job, at a cost of $4.00 per ride,

deducted from the paycheck.

       268.   Other deductions, including taxes that are not permissible on a J-1 Visa, were

made from her paycheck.

       269.   Almendra endured inhumane working conditions, working in the freezer at

Tur-Pak and suffering several on-the-job injuries. Alemndra was told that if she missed

                                             51
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 51 of 119
work for any reason, even including injury, she would be out of compliance with the

program, not receive her degree, and would be deported.

       270.     J&L and Tur-Pak did not care if Almendra or other workers were sick, or if

they missed classes because they were tired. For J&L and Tur-Pak, work was more

important.

       271.     Almendra felt she could not quit or stop working, because she was threatened

with deportation. Defendant Albert explained that if she quit her job, she would be out of

compliance her his visa and would be deported, with no return to the United States

available.

       272.     After one group of students made complaints to the Department of State

about the program, Almendra received notice that all students would have to stop working

at Tur-Pak, and that WITCC would assist the students in finding new jobs.

       273.     WITCC never found Almendra a new job, or any suitable internship for the

J-1 Visa Program.

       274.                                                            Visa, claiming that it

could not continue the program due to the ongoing Coronavirus Pandemic. Almendra was

asked to vacate WITCC immediately and go back to her home country.

       275.     Despite this, Almendra did not leave the country, and retained an

immigration attorney to assist with her status.

             D. David Silva Moreno

       276.     David Silva Moreno was born in 1999, in Chile.

       277.     David has had a difficult childhood. He never met his biological father. His

                                             52
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 52 of 119
mother encountered legal trouble as a result of her husband, and so David was frequently

                                                    also lived with his aunt for a time, but



  a teenager.

       278.     Because of the immense difficulties in his past, when David came across the

opportunity to study in the United States, he jumped for the opportunity for a fresh start.

       279.     David was recruited for the WITCC J-1 Visa program by the Chilean

Defendants. He first saw the advertisement for the program on Facebook.

       280.     David had a video conference with Defendants Albert and Burright to answer

his questions about the program. During this video conference, Defendants Albert and

Burright explained that, to participate in the program, the applicant had to know basic

English, have finished secondary school, and complete a background check.

       281.     David attended the April 2019 interviews with the WITCC Defendants and

J&L Defendants.

       282.     Bizarrely, during the presentation, Defendant Albrecht took out a $100 bill,

                                                                                       want



       283.     Defendant Albrecht asked David to lift weights.

       284.     Like the other Plaintiffs, David received a packet of information dated June

3, 2020, including the acceptance letter, invitation letter, and housing accommodation

letters. These letters assured David that he had been accepted into the rebranded Food

Services Diploma program, that his tuition, housing, supplies, and meals would be

                                             53
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 53 of 119
provided by the college, and that he would participate in an internship that was relevant to

his course of study.

       285.   David was also notified that he could not obtain an internship or job outside

of what was approved by Defendant WITCC.

       286.   Like the other Plaintiffs, David also received the informal email from

Defendant Burright, describing the changes that had been made to the program since the

April 2019 interviews, and instructing him to destroy the documents from Defendant J&L

and not discuss J&: during the Visa Interview.

       287.   David decided not to destroy the documents from Defendant J&L.

       288.   The WITCC Defendants prepped David for his interview, explaining he had

to tell the consular office that he was only coming to the United States for one year, and

that he was coming to study, not to work.

       289.   David came to the United States in August with the rest of the Plaintiffs.

       290.   Once he arrived, the WITCC defendants provided some gift cards for food.

However, these gift cards ceased once David started work.

       291.   David was assigned to work for Tur-Pak.

       292.            job at Tur-Pak was pure menial labor. He did not use any of the skills

he was learning in classes at this job, and there was no educational component to it.

       293.                                  was from 3:30 p.m. to 12:00 a.m., Monday

through Friday. If he missed a day of work, the J&L Defendants and WITCC Defendants

would tell him that he would have to work a Saturday, or he would be deported.

       294.   Defendant Yi in particu

                                             54
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 54 of 119
      295.

      296.   Because of exhaustion, David suffered an injury at work, leaving him with a

sprained knee and right elbow.

      297.   David was encouraged not to go to a doctor for these injuries, because it

would be too expensive. Instead, he was told to return to work.

      298.   To this day, his ankle hurts. He has learned to live with the pain.

      299.   Defendant WITCC did not care if David was tired or stressed. He was always




      300.   David was eventually given the option of quitting at Tur-Pak and finding

work elsewhere. However, he was told that if he was not working at Tur-Pak, he would

owe the college $250/week.

      301.   At some point in November, a complaint was made to the Department of

State. A Department of State investigator made an appointment to talk with David. Prior

to the appointment, the WITCC Defendants attempted to coach David on how to answer

interview questions.

      302.   David went two months without a job and with no financial assistance from

the WITCC Defendants. He had to beg his parents for money, but they could not afford to

help him.

      303.   During a meeting with all of the J-1 Visa students, David was told that he



                                            55
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 55 of 119
       304.    Then, the WITCC Defendants seized on the COVID-19 pandemic as an

excuse to terminate the J-1 Visa program. David received notice that his program had ended

and his Visa was terminated, and was asked to leave the country within a few days.

       305.    Instead of leaving, David was able to retain an immigration attorney to help

with his statuts.

           E. Fernando Vilches Castillo

       306.    Fernando Vilches Castillo was born in 1998, in Quillota, Chile.

       307.    Fernando has a high school diploma, and studied Social Work for two years

at Andres Bello University in Vina del Mar in Chile. He also has a diploma from a cocktail

school called Bar Academia Valparaiso.

       308.    Fernando was hoping to study Culinary Arts to compliment his cocktail

school training, so that he could advance his career.

       309.    The Chilean defendants sold the WITCC program as an initiative to help

fulfill the dreams of students like Fernando.

       310.    Fernando quit his job, left university, and sold all of his belongings to come

up with the money he needed to come to the United States for this program. His parents

even sold their house.

       311.    Fernando received a letter from Defendant Burright dated April 24, 2019,

                                                  Visa, Culinary Arts Program and to start his

visa application process.

       312.

       be a two-year degree program.

                                             56
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 56 of 119
        313.   Fernando signed a contract of employment with Defendant J&L on April 27,

2019.

        314.   Like the other Plaintiffs, Fernando received the June 3, 2019 packet of letters,

including the acceptance letter, invitation letter, and accommodation letter. These letters

promised Fernando free tuition, housing, fees, and supplies, and that meals would be

provided by the college.

        315.   Like the other Plaintiffs, Fernando received the informal email from Burright

indicating that the program had been changed from a two-year J-1 Student Visa program,

to a one-year J-1 Student Intern program.

        316.   Fernando came to the United States on August 17, 2019.

        317.   Before Fernando began his internship, he was given a $50/week gift card to

Walmart meant to cover the cost of his food.

        318.   Fernando was provided with an employee handbook from J&L, and asked to

electronically sign acknowledging his receipt of that handbook on September 13, 2019.

        319.   Also on September 13, 2019, Fernando was asked to sign a form in Spanish

indicating that he understood J&L Staffing required perfect attendance during the first two

weeks on the job, otherwise he would be terminated.

        320.   Fernando began his job at Tur-Pak and received paychecks from J&L

staffing.

        321.   Fernando was paid $7.25/hour, for 32+ hours per week.

        322.   Once his employment began, WITCC stopped distributing the Walmart gift

cards, stating students would have to pay for their food with their income from their job.

                                              57
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 57 of 119
       323.    When Fernando and other student interns complained they could not afford

food, and that they were promised food, WITCC took the student interns to local churches

for donations.

       324.    Fernando thought that he would be working in a job related to the career that

he had come to the United States to study, such as cooking. Instead, he was told he would

be working at Tur-Pak, in food supply.

       325.    At Tur-Pak, Fernando worked on an assembly line packing Lunchables from

3:30 p.m. to 12:00 a.m., Monday through Friday. Although he was technically working

with food, he did not apply anything that he learned in his classes.

       326.    This job involved no skill at all, and he did not receive any training relevant

to his culinary arts classes.

       327.    J&L Staffing provided transportation to the job, at a cost of $4.00 per ride,

deducted from the paycheck.

       328.    Other deductions, including taxes that are not permissible on a J-1 Visa, were

made from his paycheck.

       329.    Fernando endured inhumane working conditions, standing in the same

position every day for eight hours, doing repetitive work, watching his coworkers fight,

use drugs, and occasionally pass out.

       330.    On October 10, 2019, Fernando emailed Albrecht at J&L and asked to be

excused from work, stating (translated):

              Dear Nancy, I do not believe in the necessary conditions to attend
       work today. I feel very sick and although I do not want to, I will have to miss
       today to finish the rest of the week without problems. Sorry for my absence,

                                              58
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 58 of 119
       I hate to fail but I really feel very bad today. See you soon, thank you very
       much.

       331.



       332.   Fernando worked at Tur-Pak for two months when he began experiencing

back pain and muscle spasms. Fernando suffers from scoliosis. During these two months,

he had to go to the doctor on three occasions, and the doctor told him that this was not an

appropriate job for him.

       333.   Fernando was temporarily restricted to light work duty for three days, with

no lifting greater than 10 lbs.

       334.   Fernando had to be prescribed Tizanidine to treat his muscle spasms, and

Naproxen to treat back pain.

       335.   J&L and Tur-Pak did not care if Fernando or other workers were sick, or if

they missed classes because they were tired. For J&L and Tur-Pak, work was more

important.

       336.   Fernando felt that he could not quit or stop working, because he was

threatened with deportation. Albert explained that if Fernando quit his job, he would be out

of compliance with his visa and would be deported, with no return to the United States

available.

       337.   Fernando had a meeting about his back pain with Defendant Yi. Yi was a

chiropractor. Because Fernando did not have money to go to a chiropractor on his own, Yi

made Fernando take off his shirt in front of other students for a chiropractic adjustment.


                                            59
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 59 of 119
       338.   Next, Fernando had a meeting with Albert. Albert told Fernando that he

could leave the job at Tur-Pak, but that he had to find another job and could not delay in

doing so.

       339.   Fernando found anot

      Fernando worked as a cook and occasionally as a bartender. Fernando worked at



       340.                                                                 Bar and J&L,



       341.   After two weeks of this, Albert contacted Fernando and the other student

interns who were no longer working at Tur-Pak and informed them that they would have

to start making weekly payments to the school to cover their housing.

       342.   At first, Albert informed the students that they would owe $100/week for

housing. Then, Albert informed the students they would have to pay $250/week to cover

the fees for the semester.

       343.   When Fernando stopped working for Tur-Pak, WITCC stopped providing

gift cards for food.

       344.

       meaning that $250/week fees to WITCC would be the entirety of his earnings, with

no money left over for food.

       345.   After one group of students made complaints to the Department of State

about the program, Fernando received notice that all students would have to stop working

at Tur-Pak, and that WITCC would assist the students in finding new jobs.

                                           60
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 60 of 119
       346.   At one point, WITCC issued one round of gift cards for the students that were

not working during winter break.

       347.   Fernando was threatened that if there were any problems, if he did not

perform his job adequately or missed too many classes, that he would be deported and

removed from the country.

       348.   WITCC never found Fernando a new job. WITCC never provided Fernando

with an internship as required by the J1 Visa Exchange program.

       349.

        cared about was that the student interns were working.

       350.                                                          Visa, claiming that it

could not continue the program due to the ongoing Coronavirus Pandemic. Fernando was

asked to vacate WITCC immediately and go back to his h



       351.   Fernando has not vacated the country. Fernando retained an immigration

attorney to help him resolve his status.

       352.   Since coming to the United States, Fernando has married a U.S. Citizen.

Fernando still hopes to pursue a car

     set him back by at least a year.

          F. Claudio Ramos

       353.   Claudio Ramos was born in 1992, in La Ligua, Chile.




                                            61
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 61 of 119
       354.   Claudio has a high school diploma, and he was attending college at the

Universidad Santa Maria studying engineering when he came across the WITCC Culinary

Arts Program.

       355.   Claudio jumped at the opportunity to earn a free degree in Culinary Arts,

because baking had long been his passion and his dream.

       356.   Claudio had a difficult childhood. His mother had him at age 16, and his

biological father was never in the picture. His stepfather struggled to be an adequate parent

and connect to Claudio, and the family dealt with extreme poverty.

       357.   Despite their struggles, Claudio and his stepfather worked together in a

bakery, selling bread and cakes throughout their neighborhood. Claudio was able to put

himself through school through this and other odd jobs.

       358.   Claudio hoped that the culinary arts program at WITCC would give him the



       359.   Claudio was excited to participate in cultural exchange      he was going to

learn English and be able to speak it while educating himself to have his own business.

       360.   Claudio contacted the Chilean Defendants to learn more about the WITCC

Culinary Arts Program. Defendant Espinoza contacted Claudio every day to tell him about



       361.   Claudio was interviewed for the WITCC Culinary Arts program by the

WITCC Defendants and the J&L Defendants.




                                             62
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 62 of 119
       362.     During the interview with Defendant Albrecht, on behalf of J & L, Claudio

was asked simple questions, such as if he had any health issues, and whether he could lift

30 kilograms.

       363.     Defendant Burright had warned Claudio and others that they would be asked



   United States.

       364.     During the interview with the WITCC Defendants, Claudio was assisted with

filling out the application paperwork for the WITCC Culinary Arts program.

       365.     Claudio was informed that he was accepted and made plans to come to the

United States.

       366.     Then, Claudio learned, like the other students, that the program was

undergoing some changes. Claudio received the email from Defendant Burright explaining

that WITCC had made some mistakes in creating the program, and that the Culinary Arts

program was being rebranded as a Food Services program.

       367.     Claudio received the same packet of June 3, 2019 letters as the other

plaintiffs, including an acceptance letter, invitation letter, and accommodations letter.

These letters described the program, and assured Claudio that he would not be paying for

tuition, fees, housing, or meals.

       368.     Claudio quit his job, and stopped his education in Chile for the opportunity

to complete the WITCC Culinary Arts program.

       369.     Claudio was concerned to leave his parents behind because his mother was

sick. But the opportunity seemed too good to pass up.

                                             63
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 63 of 119
         370.   Claudio arrived on August 17, 2020 and settled into the apartment that

WITCC had provided.

         371.   In September, Claudio received his social security number and began work

at Defendant Tur-

         372.   Claudio was a production-line-worker at Tur-Pak, assembling Lunchables.



         from his line. His job was to make sure that the Lunchables were not missing any

items.

         373.   Making sure that the cheese was not missing from the Lunchables packets

was not an educational internship. Claudio did not learn anything about the Culinary Arts

in this internship.

         374.   Claudio had classes from 7:00 a.m. to 12:00 p.m., then he would work form

3:00 p.m. to 12:00 a.m. at Tur-Pak.

         375.   The work environment was also frightening for Claudio, and not suitable for

a student. His co-workers were former convicts and drug addicts, and there was workplace

harassment towards women.

         376.   This schedule was physically draining on Claudio. He would wake up with

nightmares because he had to do so many things in between working, studying, and



          to continue functioning.

         377.   Claudio began to miss classes due to exhaustion and psychological stress.



                                             64
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 64 of 119
       378.   On one occasion, Claudio got a stomach infection. He asked to go to the

hospital, but he was told that he would not be taken to the hospital because he had to go to

work, despite experiencing nausea and vomiting.

       379.   Claudio was told that if he missed work or missed classes to go to the

hospital, that his J-1 Visa would be revoked and he would be deported back to Chile for

academic or labor failure.

       380.   Defendant Yi yelled at Claudio and the other students that they could not

miss work because they owed Defendant WITCC so much money. Yi told Claudio and the

other students that if they missed even a day of work, their J-1 Visas would be cancelled

and they would be deported back to Chile.

       381.   After this occasion, a co-worker volunteered to take Claudio to Walmart for

medication, which Claudio had to pay for out-of-pocket.

       382.   Claudio also began to suffer back pain as a result of his work on the

production line. Claudio went to a chiropractor, and the chiropractor communicated to

Claudio and Defendant Burright that Claudio had a fever. Defendant Burright told Claudio

that he still had to go to work.

       383.   On one occasion, a co-worker hit Claudio out of nowhere. Claudio told a

supervisor, and no remedial action was taken.

       384.   Claudio observed co-workers laying on the floor, and co-workers using drugs

in the bathroom. Again, no supervisors ever took any remedial action.




                                            65
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 65 of 119
         385.   Claudio realized during this time that there were many deductions from his

pay stub to cover living expenses, transportation. He complained about this but nothing

happened.

         386.   In November, after some students made complaints to the Government,

Claudio was told to quit his job at Tur-Pak. He did so because he felt he had to comply

                                                       Visa.

         387.   Without any income, Claudio had to write his family for money for his basic

needs.

         388.   In November and December, Claudio was among the students interviewed

by the government as it was investigating the allegations against WITCC. After these

interviews, WITCC stopped supporting Claudio.

         389.   On December 5, 2019, Claudio received a bill indicating that he owed

WITCC $2,861 dollars for fees and tuition.

         390.   Claudio had no more income as he had been ordered to quit his job at Tur-

Pak. Defendant WITCC was no longer providing any money for food, and Claudio had to

spend all the money his parents sent him just to survive.

         391.   In January, Claudio was called to a meeting with officials at WITCC and the

other student interns. The student interns were told they had two options: return to Chile at

right away with a paid ticket and no certificate, or stay at WITCC, but work at a job of




                                             66
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 66 of 119
       392.    Students who did not comply        because they quit their jobs and worked

outside of the jobs that were approved by WITCC were excluded from receiving Walmart

gift cards from food.

       393.    Defendants Burright, Yi, and other WITCC employees constantly addressed

Claudio as a debtor, stating that they had done a lot for him, and that he had to pay all of

his academic debt.

       394.    Defendants Burright and Yi scheduled a second meeting with Claudio after

this first meeting.

       395.    Defendants Burright and Yi threatened that Claudio would be deported

because his grades were below the average expected by the school. However, these



       396.

       his grades: they were in line with what was expected. Defendants Burright and Yi

had lied to him.

       397.    Shortly after this meeting, Claudio was informed that he no longer would be

deported, and he could work for Chik-Fil-A in food prep. Although this was also paid labor,

and still not a real internship, Claudio was at least out of the environment at Tur-Pak.

       398.    Claudio has experienced real harm from his time in the United States, being

trafficked by WITCC, J&L, Tur-Pak, and their employees. He has a hard time sleeping and

has nightmares that the recruiters will do something to his family, or deport him to keep

him from testifying. He has severe anxiety due to his treatment and exploitation. This

makes it hard for him to complete daily tasks. He has also lost a significant amount of

                                             67
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 67 of 119
weight due to stress. He needs ongoing psychological assistance and counseling to

overcome the severe abuse he received.

         399.   Claudio received notification in March that Defendant WITCC was

cancelling his J-1 Visa (allegedly due to COVID-19) and he had a few days to leave the

country.

         400.   Instead of leaving the country, Claudio retained an immigration attorney to

assist with his status.

            G. Alejandro Pizarro

         401.   Alejandro was born in La Ligua, Chile, in 1986.

         402.   Alejandro graduated from high school, with a focus as a professional

technician in risk prevention.

         403.   Alejandro had an incredibly difficult childhood. His mother was an alcoholic,

and abusive. This caused Alejandro to seek comfort in food, leaving him overweight as a

child.

         404.   Alejandro has suffered trauma in his life. He was sexually abused by a tennis



         405.   Alejandro overcame that trauma to pursue a career in construction, where he

could have independence and give his life meaning.

         406.   Alejandro was interested in the Robotics J-1 Visa Program because he

thought it could advance his career if he learned English, and learned skills related to

electricity, mechanics, and construction with different units of measurement.



                                              68
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 68 of 119
         407.   He first came across the program on Facebook in March of 2019. He saw the

program as a new door opening for him, to advance his career.

         408.   Alejandro contacted Defendants Espinoza, Actos, and Martin Matta to get

more information about the program. The Chilean Defendants provided dates when

informational meetings would take place.

         409.   Alejandro applied to participate in the Robotics J-1 Visa Program offered by

Defendant WITCC.

         410.   Initially, Alejandro was told that this would be a two-year program, that the

program would be supported by scholarships, and that he could use the money he earned

from his internship to buy things that he needed.

         411.   Alejandro attended interviews with the Chilean Defendants, the WITCC

Defendants, and the J&L Defendants in April 2019.

         412.   During the interview with Albrecht for J&L, Alejandro had to demonstrate

that he could lift 40 pounds from the floor to the height of his torso.

         413.   Like the other Plaintiffs, Alejandro received a packet of letters dated June 3,

2019, including the acceptance letter, accommodations letter, and invitation letter for the



            would not be responsible for the cost of his tuition, fees, housing, supplies, or

meals.

         414.   Like the other Plaintiffs, Alejandro received the email from Defendant

Burright explaining that some changes had to be made to the program, including reducing



                                               69
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 69 of 119
the program to one year with the option to renew, and instructing the students not to

mention that J&L was involved in the program.

        415.   Alejandro was instructed by Defendants Burright and Espinoza on what to

say to the Department of State during the visa interview, specifically, he was told he could

not tell the embassy he was coming to work, not to mention J&L, and to say that the only

work-

        416.   Finally, Alejandro was instructed to destroy the documents indicating that

Defendant J&L was involved in the J-1 Visa program.

        417.   To prepare for his time in the United States, Alejandro sold his work tools so

that he could have cash for his expenses. These tools had more than economic value to

Alejandro, they allowed him to be independent because with these tools he could obtain

construction jobs.

        418.   Alejandro also had to cancel a number of his pending jobs. This severely

damages his reputation as a worker in his community.

        419.   Alejandro arrived in the United States on August 17, 2019.

        420.   Alejandro began working at Royal Canin in September of 2019.

        421.   Alejandro worked in a production line at Royal Canin. His job was to

separate very heavy pieces of meat with a tool that resembled a drill.

        422.   Alejandro was not using the skills that he learned in his classes on this job.

He did not learn anything related to his course of study on this job. The job on the

production line at Royal Canin was pure physical labor, for the benefit of Royal Canin, and

not for Alejandro.

                                             70
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 70 of 119
       423.   Somedays, he worked six-hour shifts. Other days, he worked 12-hour shifts.

The shifts would be from 6p.m. to 12 a.m., or 6 p.m. to 6 a.m.

       424.

          Alejandro was quickly exhausted.

       425.   However, he could not stop working. The WITCC and J&L Defendants

required him to attend work and class, stating that if he failed to do so he would be kicked

out of the program and deported to Chile.

       426.



       427.                                        shifts, he dropped a heavy piece of frozen

meat onto his hand, severely injuring his thumb.

       428.   Alejandro informed Defendant J&L that he would not be returning to work

the following day because of his injury. In response, Defendant Albrecht told him Royal

Canin would give him a different position that day where he would not have to work with

his hands. When he arrived at work, he was not given any assistance and not transferred to

a different position.

       429.   Alejandro went to Siouxland Community Health Center because he was

concerned his thumb was broken. Although there was no fracture, he was prescribed

Naproxen for pain management and the use of a splint to protect the injured wrist and

thumb.

       430.   The following day, he was fired by Defendant Royal Canin because he failed

to follow the workplace instructions.

                                            71
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 71 of 119
       431.   Defendants WITCC and J&L arranged for Alejandro to work for Defendant

Tur-Pak instead. Again, Alejandro was placed on the production line, this time assembling

Lunchables.

       432.   Defendant Tur-Pak did not provide a healthy or clean work environment.

Alejandro observed several employees and many of his classmates get sick with stomach

problems, to the point of vomiting and diarrhea.

       433.   Several of Defendant Tur-

      on the job, and there were verbal and physical altercations every day.

       434.   At Tur-Pak, Alejandro worked Monday through Friday, from 3:30 in the

afternoon until 12 a.m.

       435.   Defendant Alejandro was provided with food or gift cards for food before he

began working for Royal Canin. However, once he began work, he was told that his

$7.25/hour paycheck would have to be spent on food.

       436.   Alejandro was given access to the WITCC cafeteria for breakfast and lunch

after students reported the school in December.

       437.   Alejandro did not have the opportunity to learn English as he expected. The

only other students in his classes were Chileans or Brazilians in the same J-1 Visa program.

       438.   In November or December, Alejandro was informed that he had to quit the

job at Tur-Pak because it did not comply with the J-1 Visa requirements. He was threatened

with being deported. He was threatened that if he was deported he would be unable to

return to the United States.



                                            72
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 72 of 119
       439.     Alejandro always did what the WITCC Defendants told him to, for fear that

they would cause him to be deported and he would be unable to return to the United States.

       440.     Alejandro was repeatedly told that he was indebted to Defendant WITCC,

and if he did not work, he would not get his diploma.

       441.     Instead of finding a replacement internship that would comply with the J-1

Visa program, in February 2020, WITCC put Alejandro to work in maintenance on the

college. His first project was to paint the walls in the college. Like the jobs at Royal Canin

and Tur-

       442.     Aft                    Visa program was terminated by the school in March

2020 (allegedly over COVID-19), his parents began receiving threatening and harassing

messages. They received correspondence from the school stating that Alejandro is



       443.     Alejandro has suffered physical and psychological harm as a result of being

trafficked.

       444.     Alejandro struggles to sleep, and often cannot fall asleep until 5 or 6 a.m. He

is only able to sleep for four hours before the anxiety wakes him up again.

       445.

      him leave in March of 2020. Alejandro retained an immigration attorney to assist

with his status.

              H. Eduardo Antonio Munoz Vargas

       446.     Eduardo Antonio Munoz Vargas was born in La Ligua, Chile, in 1988.

       447.

                                               73
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 73 of 119
1 Visa program through Facebook advertisements placed by the Chilean Defendants.

       448.   Eduardo saw this program as an opportunity to change the life he had led in

Chile. This opportunity filled him with joy and hope.

       449.   Eduardo applied to participate in the Culinary Arts J-1 Visa Program offered

by Defendant WITCC.

       450.   Initially, Eduardo was told that this would be a two-year program, that the

program would be supported by scholarships, and that he could use the money he earned

from his internship to buy things that he needed.

       451.   Eduardo attended interviews with the Chilean Defendants, the WITCC

Defendants, and the J&L Defendants in April 2019.

       452.   During the interview with Albrecht for J&L, Eduardo had to demonstrate that

he was physically fit. Defendant Albrecht did not have many other questions during the job

interview.

       453.   After these interviews, Eduardo signed the contract with Defendant WITCC

for the J-1 Visa program, and the employment contract with Defendant J&L.

       454.   Like the other Plaintiffs, Eduardo received a packet of letters dated June 3,

2019, including the acceptance letter, accommodations letter, and invitation letter for the

rebranded, one-

not be responsible for the cost of his tuition, fees, housing, supplies, or meals.

       455.   Like the other Plaintiffs, Eduardo received the email from Defendant

Burright explaining that some changes had to be made to the program, including reducing



                                              74
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 74 of 119
the program to one year with the option to renew, and instructing the students not to

mention that J&L was involved in the program.

       456.   Eduardo was instructed by Defendants Burright and Espinoza on what to say

to the Department of State during the visa interview, specifically, he was told he could not

tell the embassy he was coming to work, not to mention J&L, and to say that the only work-



       457.   Finally, Eduardo was instructed to destroy the documents indicating that

Defendant J&L was involved in the J-1 Visa program.

       458.   Eduardo arrived in the United States in August 2019. While he was gone, his

parents rented out his bedroom to a family member.

       459.   Eduardo was greeted in the United States by Defendant Castro.

       460.   A week later, Defendants Carlos and Soledad visited the student apartment

complex and the factories that the students would be working at to ensure their wellbeing.

       461.

      begin work.

       462.   Before starting his job, Eduardo and other Plaintiffs had a meeting with

Defendant Albrect, informing them that they had to work 40 hours/week, that

transportation would be deducted from their paycheck, and if they missed a day of work,

the company would assign them make-up hours on the weekend.

       463.   During this meeting Defendant Albrecht bizarrely took out a $100 bill and




                                            75
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 75 of 119
       464.     Eduardo was put to work for Defendant Tur-Pak on September 18, 2019. His

job was to put plastic trays for Lunchables into the machine, so that the trays could be filled

with food and then sealed.

       465.     This was purely routine, physical labor, for the benefit of Tur-Pak. There

were no educational components, and he did not use any of the skills learned in his program

at this job.

       466.     Eduardo was paid $7.25/hour for this work. Additional amounts were taken

out of his paycheck for transportation, and for taxes that were not permitted for J-1 Visa

students.

       467.     Eduardo was informed that more money was being taken out to pay

Defendant WITCC for his contract. Eduardo did not authorize this to happen. This money



       468.     Eduardo was in class from 8:30 a.m. to 12 p.m. The transportation from

Defendant J&L picked him up at 2:30 p.m., and then he would work until midnight.

       469.     Sometimes, the transportation from Defendant J&L back to his apartment

was late. Eduardo recalls waiting until 2:00 a.m. for a ride home from work.

       470.

            would err and the whole production line would be shut down. He could not sit or

move from his spot in the line for the entirety of his shift.

       471.     Eduardo began to be exhausted from the repetitive and strenuous work.




                                              76
     Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 76 of 119
         472.

    talk to students who did not attend work. They would lecture everyone that they had

signed a contract they had to fulfill, and that if they did not work, they would be deported.

         473.   Because of these threats, Eduardo felt powerless to change his employment.

         474.   During one two-week period, Eduardo was scheduled to work every single

day. By the 13th day, his legs were giving out and his mental health was in a precarious

state.

         475.   Eduardo emailed Defendant Albrecht to ask for a day off. Albrecht




         476.   The constant stress was too much for Eduardo. He lost 20 kilos, became

depressed, and isolated himself from others.

         477.   After the investigation into the J-1 Visa program in November, Eduardo was

told that he had to stop working at Tur-Pak. He learned from this investigation that, under

his J-1 Visa, he was not permitted to work more than 32 hours.

         478.   The investigators also informed Eduardo that Defendant WITCC was

supposed to be paying for the J-

         479.   After this, Defendants WITCC did not follow through and provide an

internship for Eduardo that would be compliant with his J-1 Visa Program.

         480.   In order to have some money to survive, Eduardo began donating plasma,

and got various low-income, part-time jobs. Defendant WITCC then made him quit these

jobs, as they were not compliant with the J-1 Visa program.

                                             77
     Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 77 of 119
       481.   Eduardo was in a catch-22 the school would not provide him with the things

he needed to survive, would not provide him with an internship

       on his own, because he was not allowed to work.

       482.   Despite the promise of free tuition, housing, supplies, room and board,

Eduardo received bills from the University for each of these items.

       483.   Eventually, the WITCC Defendants placed Eduardo at Hy-Vee, working in

the cafeteria. Again, this was a low-wage job, and not an educational internship.

       484.   On March 13, 2020, Eduardo received notice that the program was cancelled

 ostensibly for COVID-19 and that he would be returned to his country and must vacate

his apartment by March 18, 2020.

       485.   Eduardo declined to leave, and retained an immigration attorney to assist

with his status.

       486.   Defendant WITCC continued to threaten Eduardo, stating it would tell his

family that he was present illegally in the United States.

       487.   Eduardo continues to suffer mentally and emotionally as a result of the



              I. Carilyns Sarai Camus Jorquera

       488.   Carilyns is a Chilean national. She is from a very poor family and has been

exposed to a lifetime of domestic violence.

       489.   In January of 2019, Carilyns learned of an international academic

opportunity on Facebook. The posting referenced a program through WITCC in Sioux

City, Iowa.

                                              78
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 78 of 119
       490.   In response, Carilyns submitted an inquiry and received a response from

Defendant Espinoza, including a phone number.

       491.   Defendant Espinoza discussed the program with Carilyns, advising her that

she would not have to pay any money and urged her to apply.

       492.   Carilyns decided to pursue the program. Defendants Espinoza, Rojas, and

Burright requested she provide various documents including a copy of her passport and a

video introducing herself. The defendants assisted her through the application process.

       493.   The prospect of a higher education led Carilyns to believe she could improve



          for terminal cancer.

       494.   In April of 2019, Carilyns was asked to attend a meeting at a hotel in Chile

to learn more about the program.

       495.   Defendants Albrecht, Murrell, Rojas, Espinosa, Castro, Alberts, and Burright

attended, among others.

       496.   These defendants addressed the prospective students and spoke in English.

Defendant Murrell cited the need for English proficiency as a reason.

       497.   The defendants explained the program would be a paid internship. Carilyns,

and the other prospective students, were advised they would not have to pay anything to

participate in the WITCC J-1 visa program.

       498.   Defendant Albrecht interviewed the interested prospective students

including Carilyns. As part of the interview, Carilyns had to lift a 50-pound bag.



                                             79
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 79 of 119
       499.      Although the WITCC J-1 visa program advertised internships in robotics or

culinary arts, the defendants led Carilyns to be believe she could pursue other areas of study

once she arrived in the United States. The defendants also promised Carilyns her tuition

and education would be paid through a scholarship, she would receive free airfare to the

United States, Defendant J&L would place her in employment related to her field of study,

WITCC would arrange and pay for the visa application, WITCC would pay her health

insurance, and WITCC would provide her free meal service and housing for two years.

       500.      These assurances and promises induced Carilyns to pursue her enrollment

application in the program. Carilyns signed the application paperwork to initiate the J-1

visa process.

       501.      Defendants Espinoza, Soledad, Rojas, Salgado, and Albert remained in

contact with Carilyns over the next several days.

       502.      Like the other plaintiffs, Carilyns was eventually notified the J-1 visa

documents were erroneously filled out and she should destroy the documents. WITCC

advised Carilyns it would provide her with new, updated paperwork to use at her consulate

meeting. WITCC assured Carilyns the program would remain the same as presented.

       503.      Carilyns had ongoing communication with Defendants Burright, Espinosa,

Rojas, and Albert. These individuals advised her on how to respond to the questions posed

during her consulate meeting.

       504.      Carilyns attended her consulate meeting in mid-2019. Ultimately, she was

conferred a J-



                                             80
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 80 of 119
       505.   Carilyns sold her personal belonging, quit her job in Chile, and left her pets

with her parents.

       506.   Carilyns departed Chile for the United States in August of 2019.

       507.   Shortly after arriving in Iowa, Carilyns met with Defendants J&L and

WITCC. They discussed employment and applying for a social security number.

       508.   The classes at WITCC initially focused largely on becoming more proficient

in communicating in the English language. Very little of the curriculum was devoted to an

academic or technical field of study such as robotics or culinary arts.

       509.   Carilyns approached Defendant Albert to discuss further her intent to pursue

a field of study other than robotics or culinary arts. Defendant Albert indicated there would

be no problem with Carilyns selecting a different course area.

       510.   Carilyns chose social work and Defendant Albert did not approve the

selection. Eventually, the two settled on Carilyns enrolling in courses for police science.

       511.   Like the other plaintiffs, Defendant WITCC initially provided Carilyns with

Wal-Mart gift cards to purchase food.

       512.   Defendant WITCC stopped providing the gift cards once Carilyns began

working.

       513.

  her name. Once she received her card, Defendant J&L attempted to place her to work

with Defendant Tur-Pak, however, by that time, the employment positions were filled.

       514.   Defendant WITCC employed Carilyns on campus which included translation

and mailroom chores.

                                             81
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 81 of 119
       515.   Defendant Alberts advised Carilyns she would receive $7.25 per hour from

her hourly wage for her work.

       516.   Carilyns was further advised a large portion of her hourly wage would go



    students would be receiving free tuition, food, etc.

       517.   Carilyns inquired about the deductions Defendant WITCC made from her

paycheck and she was told the withholdings were repayments for college related bills.

       518.   Carilyns responded by pointing out the promises of a free tuition, food, etc.

but Defendant WITCC refused to address the concern.

       519.   Carilyns, like the other plaintiffs, received threats of deportation if she failed

to work. Both Defendants Yi and Burright would repeatedly convey these warnings.

       520.   Although Defendant WITCC promised health care coverage to the plaintiffs,

Carilyns would receive bills after medical visits.

       521.   Eventually, Defendant WITCC fired Carilyns because she missed too much

work due to sickness.

       522.   Carilyns pleaded with WITCC to employ her so she could pay the mounting

medical and college bills Defendant WITCC refused to cover. Approximately three weeks

later, Defendant WITCC hired Carilyns to work as a security guard.

       523.   Defendant WITCC also directed Carilyns to charities and food banks to cover

her day-to-day needs.




                                              82
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 82 of 119
      524.   Unable to make ends meet, Carilyns sought permission from Defendant

WITCC to take a second job. Defendant Albert approved Carilyns working as a security

officer for Wal-Mart.

      525.   Once training began for her Wal-Mart job, Defendant Burright contacted

Carilyns and advised her any off-campus employment must be coordinated in connection

with Defendant WITCC. Additionally, a portion of her off-campus employment wage

must be given directly to Defendant WITCC.

      526.   In or about November of 2019, Defendant Albert directed Carilyns to quit

her job at Wal-Mart.

      527.   In or about January of 2020, Defendant WITCC notified Carilyns she could

no longer study police science despite having good grades.

      528.   In March of 2020, Carilyns received notice from Defendant WITCC that the

J-1 Visa program was being cancelled.

      529.   Carilyns has sustained considerable economic, physical, and emotional



             J. Gonzalo Escobar Espejo

      524.   Gonzalo is a Chilean national, born in 1990, in Valparaiso, Chile.

      525.

        years professionally as a nurse when Chilean Defendants recruited him for the

opportunity at WITCC in April of 2019.

      526.   Gonzalo had health and dental insurance benefits through his job, he made

$2,000 per month, and most importantly, he had a plan for the future of his career.

                                            83
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 83 of 119
       527.   G

  disabled. While in Chile, Gonzalo cared for and financially supported his family.

       528.   Gonzalo saw the WITCC J-1 visa program as an opportunity as a way to

fulfill his dreams to open his own business.

       529.   Upon agreeing to take the opportunity at WITCC, Gonzalo informed his

nursing job of his intent to resign and began the application process.

       530.   Like the other Plaintiffs, during his interview for J-1 Visa qualification,

several of the defendants coached Gonzalo on what to say and not to say, emphasizing that

he was not to disclose that he would be working in the United States to satisfy labor

shortages or that the program was to last two years. Gonzalo complied, fearing he had no

choice because he had already given up his job and spent significant time on the application

process.

       531.   Gonzalo received the same packet of June 3, 2019 letters as the other

plaintiffs, including an acceptance letter, invitation letter, and accommodations letter for



       not be paying for tuition, fees, housing, or meals.

       532.   Gonzalo was advised that his J-1 program would start with two phases: phase

one would occur from July 19, 2019 until November 22, 2019. During that time, he would

attend classes in technical English and the basics of culinary arts while participating in job

shadowing in a real environment. The second phase would last from November 23, 2019

until July 17, 2019, continuing to take face-to-face classes pertinent to the program and



                                               84
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 84 of 119
lend support to current food services tasks, quality assurance, database maintenance and

update, process improvement initiatives, and assist in ongoing workflow.

         533.    In the beginning of the application process, Gonzalo chose the Culinary Arts

program as his program of study. However, after arriving in the United States, Gonzalo

changed his degree program to Robotics due to his interest in an opportunity to operate and

repair machinery.

         534.    Gonzalo arrived in the United States on or about August 17, 2019.

         535.    Gonzalo was quickly placed into a job as a line worker at Defendant Royal

                            12 hour shifts and up to 56 hours a week. The job required no

skill and had no connection to his Robotics program.

         536.                                                                 slabs of meat in

a dirty, wet freezer and grinding bloody meat forcing him to endure blood-soaked feet for

hours.

         537.

                to a worsening of his already chronic asthma and high blood pressure.

         538.    Gonzalo was given $7.25 per hour from his total wage with WITCC profiting

by diverting a large portion of his wage to pay for housing, tuition, and other costs.

         539.    From the time of arrival in the United States to mid-September, students were

provided a $50.00 Walmart gift card each week to buy groceries. However, when the

students began working, Defendants stopped supplying gift cards and students were told to

rely on food pantries and churches for meals.



                                               85
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 85 of 119
       540.   Gonzalo and other students were under constant supervision by security

personnel who would enter their apartments without warning, track their whereabouts, and

prevent them from finding off-campus housing.

       541.   Security personnel would check in on their classes to make sure they were

awake and attending and further transport them to and from work.

       542.   Gonzalo consistently faced threats that his J-1 Visa would be terminated if

he did not attend work and school.

       543.   On September 29, 2019, Gonzalo requested a day off from work due to

illness. Defendant Albrecht refused, threatening to fire Gonzalo if he missed work.

       544.   On September 30, 2019, Gonzalo reached out to Defendant Albert expressing

concerns about his long work hours, declining health, and physical exhaustion from the

combined demands of work and school. Albert responded by calling a meeting and

threatening the students that she was preparing a list of them to be deported for falling

behind in work and school.

       545.   Albert allowed Gonzalo to stop working at Royal Canin due to his health

issues but subsequently placed him to work as a nursing classes tutor for only 20 hours a

week. Gonzalo expected to be working 36 hours a week upon entry into the program.

       546.   Gonzalo worked as a nursing classes tutor from October to mid-December

of 2019 receiving approximately $300 to $500 in pay a month. This compensation did not

allow him to fulfill his basic needs.




                                           86
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 86 of 119
       547.    Like the other plaintiffs, Gonzalo was interviewed by the Department of

State in November of 2019, regarding his working conditions at Royal Canin. In response

to this investigation, Defendants terminated all student jobs at Tur-Pak and Royal Canin.

       548.    Due to the financial stress he was under at the time, Gonzalo began to donate

plasma in November of 2019. On one visit to Bio Life, Gonzalo suffered a panic attack

and had to be taken by ambulance to the hospital in November of 2019.

       549.    Gonzalo sought help from Defendants Burright throughout the traumatic

experience, but Burright declined to assist him, even refusing to pick him up from the

hospital. The costs of this trip and other medical costs associated with his experience total

over $7,600.

       550.    During winter break, Gonzalo was forced to begin using his savings to

survive. He obtained additional employment at a restaurant in Sioux City, Iowa washing

dishes in order to afford food and basic necessities.

       551.    However, this employment did not last long. Gonzalo was forced to resign

from his off-campus position on February 20, 2020, following threats from Defendant

WITCC to terminate his visa.

       552.    Gonzalo expressed his concerns about the program and advised WITCC he

intended to seek legal assistance. On February 25, 2020, Defendant Albert told Gonzalo

that he had violated his visa and subsequently terminated his job, visa, and housing, and

referred him to a homeless shelter to live. Gonzalo was escorted from the school and forced

out on the streets. He was urged to return to Chile and offered a plane ticket to do so.



                                             87
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 87 of 119
       553.   At this time, Gonzalo was unable to return to Chile due to his lack of financial

resources as a result of pooling everything he had to participate in the WITCC program.

He was homeless, his physical health was declining, and he was experiencing

psychological distress.

       554.   The Chilean Defendants contacted Gonzalo and his family, making threats

of physical harm.

       555.   On February 26, 2020, with nowhere to go, Gonzalo was forced to either

sleep in his car or seek a bed at a homeless shelter.

       556.   Ultimately, Gonzalo was able to secure a bed at a shelter.

       557.   On July 16, 2020, Gonzalo applied for T-1 Nonimmigrant Status.

       558.   Gonzalo fears returning to his home country, worried that he will face stigma

and repercussions for telling his story to United States authorities.

       559.   Moreover, Gonzalo worked extremely hard to create a successful life for

himself as a nurse in Chile. He left that security behind, selling all his belongings, to pursue

his dreams. Due to the victimization Gonzalo suffered at WITCC, he lost everything.

       560.   The trauma and abuse he experienced forced Gonzalo to seek out counseling

services to assist him in dealing with the psychological turmoil, fear, and stress he faces in

the aftermath of his experience.

       561.    Gonzalo is currently receiving counseling and takes medication for

Generalized Anxiety Disorder, Major Depressive Disorder, and panic attacks. Gonzalo is

also receiving medical treatment for physical issues including mixed hyperlipidemia,



                                              88
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 88 of 119
hypertension, and Vitamin D deficiency because of his working conditions and experience

as a whole.

              K. Catalina Noemi Rivas Morales

        562.    Catalina is a Chilean national, born in 2000.

        563.    In or about March of 2019, Catalina learned of the opportunity to study and

work in the United States at WITCC through its J-1 visa program.

        564.    Like many others, Catalina learned about the program through the Chilean

Defendants.

        565.    Catalina completed the application and was interviewed on or about April

27, 2019 by defendants from WITCC and J&L.

        566.    Catalina received the same packet of June 3, 2019 letters as the other

plaintiffs, including an acceptance letter, invitation letter, and accommodations letter for

the

      she would not be paying for tuition, fees, housing, or meals.

        567.    As set out in her contract, Catalina expected to be working 36 hours a week

with a job related to her program of study in the Culinary Arts program.

        568.    Catalina arrived in the United States on or about August 17, 2019.

        569.    After settling into her apartment, Catalina had an accident resulting in a

sprain of her left foot, making her unable to walk for a month.

        570.    In September, Defendant J&L placed Catalina at Tur-Pak for her internship.

She received $7.25 per hour from her total wages. Various deductions were paid to

WITCC.

                                              89
      Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 89 of 119
       571.

       572.   In addition to working at Tur-Pak, Catalina attended academic classes from

9:30 a.m. to 12:00 p.m.

       573.   After her classes, she attended work from 3:00 p.m. to 12:00 a.m. standing

for hours at a time on her sprained foot. She also experienced harassment from various co-

workers who had histories of criminal behavior and drug addiction.

       574.   There were many times when Catalina and other student employees could

not attend their classes due to physical exhaustion from working over 40 hours a week at

Tur-Pak.

       575.                                                          September 26, 2019,

advising that she should be excused from work and school until October 7, 2019, due to

her sprained foot.

       576.   On September 26, 2019, Catalina advised Defendant Albrecht about her

                                                                  work. Albrecht ignored




   my foot is the one that hurts the most, every m

       577.   Albrecht persisted, advising that Tur-Pak had ibuprofen on hand to alleviate

the pain and threatening that Catalina must attend work or else lose her job.

       578.   Catalina also spoke with Defendant Albert about changing her job due to her

foot pain. Albert offered Catalina custodial work at WITCC. Catalina accepted the

opportunity; however, the work was not related to the culinary arts program.

                                            90
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 90 of 119
          579.   In or about November of 2019, following a visit from the Department of

State, Catalina and other Chilean students were instructed to stop working at their assigned

internships and were advised that WITCC would assist them in finding new jobs.

          580.   After winter break, in January of 2020, Catalina and other Chilean students

were presented with two options: (1) return to Chile immediately on a paid flight without

receiving a degree; or (2) complete their visa contract until August of 2020 working a job

chosen by WITCC and having money deducted from their paychecks.

          581.   Catalina was personally encouraged to return to Chile because she had not

worked since November, even though she was promised job security by WITCC.

          582.   On January 26, 2020, Catalina eventually applied for T-1 Nonimmigrant

Status.

          583.   Catalina experienced significant stress, anxiety, and mental fatigue from the

chaos in the aftermath of these events.

                 L. Bairon Morel Guerra

          584.   Bairon is a Chilean national, born in 2000

          585.   Bairon was studying at Papudo Technical School when the Chilean

Defendants recruited him to participate in the WITCC J-1 visa program.

          586.   The Chilean Defendants marketed the WITCC program as a great

opportunity to live in the United States free of charge and receive a free education.

          587.   Bairon was excited for the opportunity to develop professionally and pursue

a path to creating a successful life for himself and his family.



                                               91
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 91 of 119
       588.   Bairon enjoyed cooking so he chose the culinary arts program. He was

promised a job in this area.

       589.   Once recruited, Bairon traveled to the U.S. Consulate in Chile for the

interview required to obtain his J-1 Visa. The Defendants coached him as to what to say

and not to say.

       590.   Bairon arrived in the United States in August of 2019.

       591.   Bairon was assigned to work at Tur-Pak where he was paid $7.25 per hour



       was being used to pay for services Bairon was promised would be free of charge.

       592.   At Tur-Pak, Bairon was forced to stand for long hours performing tasks that

had no connection to his Culinary Arts program. The factory was cold in order to keep the

products at a certain temperature. Many co-workers were hostile.

       593.   Like the other plaintiffs, Bairon had academic obligations to fulfill in



         until 12:00 p.m. followed by work from 2:00 p.m. to 12:00 a.m. or sometimes

even 1:00 a.m.

       594.   Defendants offered the students an opportunity to work weekends, however,

students who worked weekends were not paid overtime. They still received $7.25 per hour.

Defendant WITCC simply took

   students were never told the total amount.

       595.   Along with his other students, Bairon became exhausted keeping up with the

academic pressures, learning the English language, and attending work.

                                           92
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 92 of 119
       596.   Defendants threatened Bairon and other students not to disclose the problems

they had been experiencing or they would be deported.

       597.   Threats of deportation for not fulfilling work demands from Defendant

Burright and Defendant Yi continued throughout the coming weeks.

       598.   Bairon experienced significant stress and uncertainty feeling that it was near

impossible to keep up with all of his responsibilities.

       599.   In December of 2019, over winter break, Bairon traveled to New York to

visit relatives. From New York, he returned to Chile to visit his family.

       600.   Bairon attempted to get in contact with WITCC to determine the next steps

in resuming his program studies for the spring semester, but he never received a clear

answer.

       601.   While back in Chile, Bairon learned of his fellow student

     assistance to continue fighting for a better future.

       602.   Learning that Bairon had returned to Chile, Chilean Defendants attempted to

convince Bairon to go on Chilean TV and deny all the allegations of human trafficking.

       603.   Bairon refused to do so as he had experienced, firsthand, the harassment and

intense work demands of the WITCC program.

              M. Diego Cristobal Ahumada Soulodre

       604.   Diego is a Chilean national, born in 1994.

       605.   In February of 2019, Defendant Rojas contacted Diego about an

extraordinary opportunity to study in the United States of America.


                                             93
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 93 of 119
       606.   The program included two course options, namely robotics or culinary arts.

Diego was advised that all expenses would be paid for the program.

       607.   Diego decided to pursue the program.           He provided the requested

documentation and took written and oral English exams.

       608.   In April of 2019, Diego attended a meeting at a hotel in Chile to learn more

about the program.

       609.   Defendants Albrecht, Murrell, Rojas, Espinosa, Castro, Alberts, and Burright

attended, among others.

       610.   These defendants addressed the prospective students and spoke in English.

Defendant Murrell cited the need for English proficiency as a reason.

       611.   The defendants explained the program would be a paid internship. Diego,

and the other prospective students, were advised they would not have to pay anything to

participate in the WITCC J-1 visa program.

       612.   The defendants promised Diego his tuition and education would be paid

through a scholarship, he would receive free airfare to the United States, Defendant J&L

would place him in employment related to his field of study, WITCC would arrange and

pay for the visa application, WITCC would pay his health insurance, and WITCC would

provide him free meal service and housing for two years.

       613.   These assurances and promises induced Diego to pursue his enrollment

application in the program. Diego signed the application paperwork to initiate the J-1 visa

process, intending to enroll in culinary arts.



                                                 94
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 94 of 119
       614.   Like the other plaintiffs, Diego was eventually notified the J-1 visa

documents were erroneously filled out and he should destroy the documents. WITCC

advised Diego not to discuss compensation during the interview. WITCC assured Diego

the program would remain the same as presented.

       615.   Diego attended his consulate meeting and subsequently obtained a J-1 visa



       616.   Diego departed Chile for the United States in August of 2019.

       617.   Like the other plaintiffs, Defendant WITCC initially provided Diego with

Wal-Mart gift cards for food. However, once Diego began the job WITCC and J&L

arranged at Tur-Pak, he no longer received the gift cards.

       618.   While working in Tur-Pak, Diego was exposed to unacceptable work

conditions including working in frigid temperatures without proper clothing

       619.   Additionally, he received $7.25 per hour from his total wage with a majority



       620.   Diego was forced to work in excess of 40 hours per week and also attend

classes full time.

       621.   The long hours and grueling schedule began to impact Diego both physically

and psychologically. Diego experienced prolonged leg pain and tremors.

       622.

         take Ibuprofen to address the pain. WITCC staff stressed to Diego he could not

miss work.



                                            95
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 95 of 119
      623.   Diego began to miss class and Defendant Yi summoned Diego to his office

and threatened to send Diego back to Chile if he did not meet the demands of his school

and work schedule. Defendant Burright repeatedly echoed these threats.

      624.   Eventually, Diego was hospitalized to undergo an appendectomy.

      625.   Once the Department of State launched an investigation into the program,

Diego received notice that all students would have to stop working at Tur-Pak, and that

WITCC would assist the students in finding new jobs.

      626.   Diego located employment on his own at a local restaurant.

      627.                                                          Visa, claiming that it

could not continue the program ostensibly due to the ongoing Coronavirus Pandemic.

Diego was asked to vacate WITCC immediately and go back to his home country.

             N. Nestor Acevedo

      628.   Nestor is a Chilean national, born in 1997 in Petorca, Chile.

      629.   In February of 2019, Nestor learned of an international academic opportunity

in the United States from Defendant Espinoza at the Papudo Technical School.

      630.   Defendant Espinoza and his wife, Defendant Rojas, were recruiting

                                visa program in either the culinary arts or robotics fields.

      631.   Nestor participated in a series of interviews and meetings with the WITCC

Defendants and Chilean Defendants to learn more about the program, specifically, the

Culinary Arts Program he was interested in.

      632.   One of the last meetings occurred in or about April, 2019, at a hotel in

Santiago, Chile with Defendants Murrell, Burright, Castro, and Albrecht. During this

                                           96
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 96 of 119
meeting, Defendant Albrecht administered a strength test to Nestor and other Plaintiffs to

confirm they were able to lift a certain amount of weight.

       633.     On the day Nestor and other Plaintiffs signed their contracts, Defendant

Albrecht took out a $100 bill, waived it in front of the Plaintiffs, and advised them they

could earn much more in the United States.

       634.     Throughout the application process, Nestor and the other Plaintiffs were

happy and excited about the opportunity to fulfill their dreams in the United States.

       635.     Like the other Plaintiffs, Nestor also received correspondence from

Defendant Burright, instructing him to destroy documents from Defendant J&L in

preparation for his visa approval interview.

       636.     Nestor was advised to tell the consular office that he was only coming to the

United States to study and not to mention they were working with Defendant J&L. After

this interview, his visa was approved.

       637.     Nestor arrived in the United States in August, 2019 where Defendant Castro

met him, and other J-1 students, upon arrival.

       638.     About a week after their arrival, Defendants Espinoza, Rojas, and others

from Papudo Technical School and the department of education arrived in the United States

to follow up on the program.

       639.     Nestor began working at Tur-Pak as part of his Culinary Arts Program.

Nestor was told they had a special job for him which included unloading heavy salami,

ham, pepperoni, and other meats to and from the refrigerator where he endured sub-zero

temperatures.

                                               97
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 97 of 119
       640.   This job required Nestor to arrive to work before his coworkers. He typically

worked from 3:00 p.m. to 12:20 a.m. and was transported to and from work, being picked

up at 2:00 p.m. and dropped off after his shift at 1:00 a.m.

       641.   Nestor was advised by a coworker that people normally only work at Tur-

Pak for a short period of time due to the intense physical nature of the work.

       642.   Nestor suffered various injuries during his work including a broken tooth and

a knee injury resulting from lifting heavy weights daily.

       643.   While working at Tur-Pak, Nestor was further advised by coworkers that

criminals and people who had been to jail worked there. His girlfriend, another Chilean

student, also worked at Tur-Pak on the production line. She experienced sexual harassment

and even had to physically defend herself after a coworker tried to touch her. These

circumstances caused Nestor significant stress.

       644.   In addition to fulfilling his work obligations, Nestor also had to attend class

Monday through Friday from 8:30 a.m. to 12:30 p.m.

       645.   Like the other Plaintiffs, Nestor received the June 3, 2019 packet of letters

from Defendants WITCC, Burright and Zuercher, including the acceptance letter,

invitation letter, and accommodation letter. In that letter, Nestor was promised that he

would not be responsible for the cost of his tuition, fees, housing, supplies, and

transportation.

       646.   Nestor was unaware a percentage of his wages would be deducted from his

paycheck to pay for educational costs promised to be covered by WITCC. He also did not

know he would be working over 40 hours a week and on weekends.

                                             98
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 98 of 119
       647.    continuously threatened Nestor and other Plaintiffs that their visas would be

cancelled and would be required to return to Chile if they missed class.

       648.

         his acade



    if he missed work or classes again, he would be returned to Chile.

       649.    After this instance, and under duress, Nestor worked to push through his

stress and injuries, obeying the orders of WITCC Defendants, to prevent his removal from

the program.

       650.    Three months into the program, other Chilean students, also struggling under

the pressures of the program, sought help from the Department of State. Nestor and other

Plaintiffs were interviewed about their experiences.

       651.    After this, Nestor was ordered to quit his job at Tur-Pak. He was out of work

for three weeks but was still being threatened by WITCC Defendants that if he did not find

a job, he would be sent back to Chile.

       652.    Nestor applied to work at Chick-Fil-A where he felt he could finally apply

his studies in the Culinary Arts Program.

       653.    After the fall semester concluded, WITCC Defendants continued to threaten

Nestor and other Plaintiffs that they would be returned to Chile because they sought help

from the United States government. During this time, Nestor experienced significant

psychological distress and lost motivation.



                                              99
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 99 of 119
       654.   On or about March 13, 2020, Nestor received a letter from Defendant

WITCC advising him that the J-1 visa program was being terminated ostensibly due to

COVID-19 and that he was required to move out of campus housing less than a week later.

       655.   However, due to the pandemic, Chile closed its borders and airports. This

resulted in uncertainty for Nestor and other Chilean students as to where they were going

to live for the foreseeable future.

       656.   Nestor sustained considerable economic, physical, and emotional damages

                                  scheme.

                                  CAUSES OF ACTION


        It states that all men are created equal and that they are endowed by their Creator
with certain unalienable rights. The right to be free from slavery and involuntary
servitude is among those unalienable rights. Acknowledging this fact, the United States
outlawed slavery and involuntary servitude in 1865, recognizing them as evil institutions
                            22 U.S.C. § 7101(b)(22).

                                      COUNT 1
                Trafficking with Respect to Peonage and Forced Labor
                           TVPRA, 18 U.S.C. § 1590, § 1595
                               (Against All Defendants)

       657.   Plaintiffs replead the preceding paragraphs as if fully set forth herein.

       658.   Defendants knowingly recruited, harbored, transported, provided, and

obtained Plaintiffs for labor in violation of the TVPRA, by one or by any combination, of

the following means:




                                            100
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 100 of 119
          a. Defendants collectively defrauded Plaintiffs as to the purpose, length and

               cost of the program, as well as to what sort of work Plaintiffs would be doing

               in the United States.

          b. The WITCC Defendants paid for the transportation of Plaintiffs to the United

               States.

          c. The WITCC Defendants and J&L Defendants harbored Plaintiffs by

               providing housing, food (when it was not being withheld), and transportation.

          d. Defendants Royal Canin and Tur-Pak paid the WITCC Defendants and the



      659.



      660.                                                             these means.

      661.     Defendants knew or were in reckless disregard of the fact that their venture

involved human trafficking.

      662.     Plaintiffs were harmed as a result of these actions.

     WHEREFORE Plaintiffs requests Judgment against the aforementioned

Defendants as follows:

          a. Actual, compensatory, consequential, and all other allowable damages

               against Defendants in an amount yet to be determined;

          b.

                         to 18 U.S.C. § 1595;

          c. Punitive damages and,

                                             101
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 101 of 119
           d. Other relief the Court deems just and equitable.

                                      COUNT 2
                            TVPRA, 18 U.S.C. § 1589, § 1595
                               (Against All Defendants)

       663.   Plaintiffs replead the preceding paragraphs as if fully set forth herein.

       664.   Defendants obtained the labor and/or services of the Plaintiffs by one or by

any combination, of the following means:

                  a. By means of serious harm or threats of serious harm to that person or

                      another person, including withholding of food and housing.

                  b. By means of the abuse or threatened abuse of law or the legal process,

                      including threatening to cancel J-1 visas and have Plaintiffs deported.

       665.   Defendants knowingly benefited, either financially or by receiving anything

of value, specifically:

           a. The Chilean Defendants were compensated for recruiting Plaintiffs into the

              program.

           b. Defendants Tur-Pak and Royal Canin were compensated with guaranteed

              workers, who could not quit or leave their jobs without fear of retaliation,

              and who could not even have a sick day without fear of retaliation.

           c. The WITCC Defendants benefitted financially by receiving a kickback for

              each hour of labor performed by Plaintiffs. The WITCC Defendants profited,

              despite the fact that they did provide some classes to the Plaintiffs.

           d. Defendant J&L benefitted through its contract with the WITCC Defendants

              as well as Royal Canin & Tur-Pak, by having employees who could not quit

                                            102
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 102 of 119
               or even have a sick day for fear of legal repercussions (e.g., deportation) and

               serious physical harm (withholding of food and housing).

      666.     Defendants knew or were in reckless disregard to the fact that the venture

involved forced labor.

      667.     Defendants actually obtained forced labor as a result of these actions.

      668.     Plaintiffs were harmed as a result of these actions.

      WHEREFORE Plaintiffs requests Judgment against the aforementioned

Defendants as follows:

          a. Actual, compensatory, consequential, and all other allowable damages

               against Defendants in an amount yet to be determined;

          b.

                         to 18 U.S.C. § 1595;

          c. Punitive damages and,

          d. Other relief the Court deems just and equitable.

                                      COUNT 3
                                Peonage/Debt Bondage
                           TVPRA, 18 U.S.C. § 1581 and § 1595
                               (Against All Defendants)

      669.     Plaintiffs replead the preceding paragraphs as if fully set forth herein.

      670.     Defendants knowingly provided or obtained the labor or services of the

Plaintiffs using peonage/debt bondage. Specifically:




                                             103
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 103 of 119
           a. Defendants promised Plaintiffs that they would receive a scholarship

              covering tuition, fees, costs, housing, and food while completing their

              respective programs at WITCC.

           b. Defendants did not inform Plaintiffs that they would be required to pay for



                  United States.

           c. Defendants required Plaintiffs to work 35+ hours/week in menial and,



           d. Defendants told Plaintiffs they could not miss work or change jobs because



           e. Defendants told Plaintiffs that even if they were deported and were unable to

              complete their respective programs, Plaintiffs would still owe the school

              money.

           f. When some Plaintiffs did quit their jobs, they were presented with bills from

              the school for tuition, fees, costs, and housing.

           g. Food was withheld from Plaintiffs who were not working for Tur-Pak and

              Royal Canin.

      671.    The Defendants knew or were in reckless disregard of the fact that the

venture involved peonage/debt bondage.

      672.    The Defendants actually obtained forced labor through peonage/debt

bondage.

      673.

                                            104
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 104 of 119
      WHEREFORE Plaintiffs requests Judgment against the aforementioned

Defendants as follows:

       a.     Actual, compensatory, consequential, and all other allowable damages

              against Defendants in an amount yet to be determined;

       b.

                         to 18 U.S.C. § 1595;

       c.     Punitive damages and,

       d.     Other relief the Court deems just and equitable.

                                    COUNT 4
              Racketeer Influenced and Corrupt Organizations Act
                               18 U.S.C. § 1961-1967
     Conducting the Affairs of an Enterprise through a Pattern of Racketeering
                                18 U.S.C. § 1962(c)
          (Against Defendants WITCC, J&L, Tur-Pak, and Royal Canin)

       674.   Plaintiffs replead the preceding paragraphs as if fully set forth herein.

       675.



       676.   Defendants WITCC, J&L, Tur-

        in the RICO statute. 18 U.S.C. § 1961(3).

       677.   Defendants WITCC and J&L formed an enterprise as defined in 18 U.S.C. §

1961(4), by associating in fact for the purpose of trafficking Plaintiffs to the United States

for forced labor and/or peonage/debt bondage.




                                             105
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 105 of 119
        678.   Defendants J&L, Tur-Pak, and WITCC also formed an enterprise as defined

in 18 U.S.C. § 1961(4), by associating in fact for the purpose of obtaining the labor of

Plaintiffs through forced labor and/or peonage/debt bondage.

        679.   Defendants J&L, Royal Canin, and WITCC also formed an enterprise as

defined in 18 U.S.C. § 1961(4) by associating in fact for the purpose of obtaining the labor

of Plaintiffs through forced labor and/or peonage/debt bondage.

        680.   Defendants WITCC, J&L, Tur-Pak, and Royal Canin engaged in

racketeering activity, including, but not limited to, violations of 18 U.S.C. § 1581

(relating to peonage, slavery, and trafficking in persons). See

        681.   Defendants WITCC and J&L engaged in racketeering activity including, but

not limited to, violations of 18 U.S.C. § 1546 (relating to fraud and misuse of visas, permits,

and other documents).

        682.   Defendants WITCC and J&L attempted to prevent the investigation into

these actions by evicting the Plaintiffs and forcing them out of the country in March of

2020.

        683.   Defendants WITCC and J&L engaged in a campaign to prevent the Plaintiffs

from testifying or otherwise seeking recourse by making their presence in the United States

unlawful, and communicating the same to the Plaintiffs.

        684.   Defendants WITCC, J&L, Tur-Pak, and Royal Canin engaged in those

predicate acts willfully or with actual knowledge of the illegal activities.




                                             106
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 106 of 119
       685.   Alternatively, Defendants WITCC, J&L, Tur-Pak, and Royal Canin had a

reckless disregard of the fact that they were engaging in illegal acts amounting to predicate

acts of racketeering.

       686.   Defendants WITCC, J&L, Tur-Pak, and Royal Canin engaged in a pattern of

racketeering activity. In fact, the allegations made by these eight Plaintiffs in and of

themselves show a pattern. Furthermore, the Defendants have also engaged in this same

scheme with students from Brazil, Sudan, and Korea.54

       687.   The De                                                  and open-ended. The

                                           in so much as the nearly 60 student victims from

Brazil and Chile show repeated predicate offense under the RICO statute.

       688.                                    are also open-ended, in so much as the

Defendants can continue their racketeering enterprise into the future, continuing to import

forced labor into the United States from the developing world through fraud and deceit.

       689.   One of the instances of racketeering occurred after the effective date of 18



              activity. The instances of racketeering are believed to have begun in 2018 and

continued through at least March of 2020.

       690.   The Defendants activities, both legal and illegal, had an effect on interstate

and/or foreign commerce.



54
   Upon information and belief, the students from Brazil were also invited to attend the
same two-year Culinary Arts or Robotics programs, and the programs underwent the same
re-branding bait and switch for the Brazilians that occurred with the Chilean Plaintiffs.
                                            107
     Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 107 of 119
       691.     The Plaintiffs have suffered injury to their business and property by reason



       WHEREFORE Plaintiffs request Judgment against the aforementioned

Defendants as follows:

          a. Actual, compensatory, consequential, and all other allowable damages

                against Defendants in an amount yet to be determined;

          b. Treble damages pursuant to 18 U.S.C. § 1964(c);

          c.

                         to 18 U.S.C. § 1964(c);

          d. An order directing all defendants to divest themselves of any interest in the

                aforementioned enterprise and prohibiting the defendants from engaging in

                the same type of endeavor in the future; and

          e. Other relief the Court deems just and equitable.

                                       COUNT 5
                  Racketeer Influenced and Corrupt Organizations Act
                                  18 U.S.C. § 1961-1967
                          Conspiracy to Engage in Racketeering
                                   18 U.S.C. § 1962(d)
               (Against Defendants WITCC, J&L, Tur-Pak, and Royal Canin)

       692.     Plaintiffs replead the preceding paragraphs as if fully set forth herein.

       693.     Defendants WITCC, J&L, Tur-Pak, and Royal Canin each agreed to commit

the substantive racketeering offense through agreeing to participate in at least two

racketeering acts.




                                              108
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 108 of 119
       694.    At a minimum, Defendants WITCC, J&L, Tur-Pak, and Royal Canin each

adopted the goal of furthering or facilitating the criminal endeavor.

       695.    Defendants WITCC, J&L, Tur-Pak, and Royal Canin each knew the general

status of the conspiracy.

       WHEREFORE Plaintiffs request Judgment against the aforementioned

Defendants as follows:

          a. Actual, compensatory, consequential, and all other allowable damages

               against Defendants in an amount yet to be determined;

          b. Treble damages pursuant to 18 U.S.C. § 1964(c);

          c.

                         to 18 U.S.C. § 1964(c);

          d. An order directing all defendants to divest themselves of any interest in the

               aforementioned enterprise and prohibiting the defendants from engaging in

               the same type of endeavor in the future; and

          e. Other relief the Court deems just and equitable.

                                       COUNT 6
                            Violation of the 13th Amendment
                      Right to be Free from Involuntary Servitude
                                (Against All Defendants)

       696.    Plaintiffs replead the preceding paragraphs as if fully set forth herein.

       697.    Defendants collectively required Plaintiffs to work under conditions that

constituted involuntary servitude.




                                             109
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 109 of 119
       698.       Defendants exerted extreme psychological pressure on Plaintiffs to coerce

them to work, including:

             a.   Threatening to revoke their J-1 Visas and deport them if they missed a shift

                  of work.

             b.   Threatening them with large amounts of debt owed if they missed a shift of

                  work.

             c.   Threatening to withhold food or housing if they failed to work.

             d.   Actually charging Plaintiffs $250/week if they were not working at a job



       699.       Defendants isolated Plaintiffs and controlled their movements, specifically

including:

             a.

             b.   Plaintiffs did not have vehicles to leave, or money for a flight to leave the

                  country.

             c.   Plaintiffs were contractually obligated to make Defendant WITCC aware of

                  their location at all times.

       700.       Defendants also took advantage of the natural isolation that occurred because

the Plaintiffs were immigrants with limited English abilities.

       701.       As a result of these actions, Plaintiffs had no real choice but to work for the

Defendants, until the program was shut down.

       702.       Once Plaintiffs were brought to the United States and indebted to

Defendants, they had no real choice but to do the work demanded of them.

                                                 110
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 110 of 119
       WHEREFORE, Plaintiffs request Judgment against the aforementioned

Defendants as follows:

             a. Actual, compensatory, consequential, and all other allowable damages

                  against Defendants in an amount yet to be determined;

             b.

             c. Punitive damages; and

             d. Other relief the Court deems just and equitable.

                                       COUNT 7
                                        Fraud
                   (Against the WITCC Defendants and J&L Defendants)

       703.       Plaintiffs replead the preceding paragraphs as if fully set forth herein.

       704.       Each of the defendants made several representations to the Plaintiffs,

including:

             a. Plaintiffs would participate in a two-year degree program in Robotics or

                  Culinary Arts.

             b. Plaintiffs would receive a scholarship that covered tuition, costs, housing.

                  Meals would be provided.

             c. Plaintiffs would participate in an educational internship in their field of study

                  that would advance their career.

       705.       These representations were false. The Plaintiffs did not receive free tuition,

room and board, or meals, nor did they participate in internships relevant to their fields of

study. Plaintiffs were not offered a two-year degree program in Culinary Arts or Robotics.



                                                111
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 111 of 119
      706.     These representations were material. They induced the Plaintiffs to act by

coming to the United States to pursue their promised degrees through the J-1 visa program.

      707.     Defendants knew that the representations were false, and that upon arrival in

the United States, Plaintiffs would be placed in low-wage jobs through J&L with Royal

Canin and Tur-Pak, in a one-year program that would not result in a degree. Defendants

knew that this scheme was not consistent with the requirements of the J-1 visa program.

      708.     Defendants intended to deceive the Plaintiffs so that they could obtain the



      709.     The Plaintiffs

      710.

      WHEREFORE, Plaintiffs request judgment against the aforementioned

Defendants as follows:

          a. Actual, compensatory, consequential, and all other allowable damages

               against Defendants in an amount to be determined;

          b.

          c. Punitive damages; and

          d. Other relief the Court deems equitable and just.

                                         COUNT 8
                                    Breach of Contract
                                (Against Defendant WITCC)

      711.     Plaintiffs replead the preceding paragraphs as if fully set forth herein.

      712.     Plaintiffs entered into a contract with Defendant WITCC.

      713.     The terms of that contract included, but were not limited to:

                                             112
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 112 of 119
         a. Plaintiffs would complete a two-year degree program in either Culinary Arts

              or Robotics.

         b. Plaintiffs would be provided a scholarship that covered tuition, costs,

              housing, and meals.

         c. Plaintiffs would participate in an educational internship related to their field

              of study, that would advance their career.

      714.    Plaintiffs fulfilled the terms of the contract. They abided by Defendant



             regarding the interview and application process, in getting their Visas, and

upon coming to campus.

      715.    Defendant WITCC breached the terms of the contract:

         a. Defendant WITCC did not offer a two-year degree program in either

              Culinary Arts or Robotics. Instead, it rebranded these programs into one-year

              internship programs in Food Services and Electromechanical Technician,

              while falsely claiming Plaintiffs could stay for an additional year and still get

              the originally promised-degrees.

         b. Defendant WITCC requires Plaintiffs to pay for tuition, costs, housing, and

              occasionally meals, through forced labor.

         c. Plaintiffs were not given the opportunity to participate in an educational

              internship related to their field of study. They were placed at low-skilled,

              menial, physically demanded jobs, where their labor was entirely to the

              benefit of the Defendants.

                                             113
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 113 of 119
       716.        Plaintiffs have suffered damages as a result of this breach of contract.

                                Plaintiffs request judgment against the aforementioned

Defendants as follows:

              a. Actual, compensatory, consequential, and all other allowable damages

                   against Defendants in an amount to be determined;

              b.



              c. Punitive damages; and

              d. Other relief the Court deems equitable and just.

                                            COUNT 9
                           Intentional Infliction of Emotional Distress
                                    (Against All Defendants)

       717.        Plaintiffs replead the preceding paragraphs as if fully set forth herein.

       718.        The Defendants engaged in outrageous conduct by inducing the Plaintiffs to

come to the United States with free tuition, free food, and free room and board, and instead

forcing Plaintiffs to work under the conditions described above.

       719.        Through their outrageous conduct, the Defendants intentionally caused, or

recklessly disregarded the probability of causing, emotional distress in each of the

Plaintiffs.

       720.        Plaintiffs actually suffered severe or extreme emotional distress.

       721.




                                                 114
    Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 114 of 119
      WHEREFORE, Plaintiffs request judgment against the aforementioned

Defendants as follows:

         a. Actual, compensatory, consequential, and all other allowable damages

              against Defendants in an amount to be determined;

         b.

         c. Punitive damages; and

         d. Other relief the Court deems equitable and just.

                                   COUNT 10
Violations of Iowa Wage Payment Statute Deductions from Pay, Iowa Code § 91A
                                     et seq.
               (Against Defendants J&L, Tur-Pak, and Royal Canin)

      722.    Plaintiffs re-plead the preceding paragraphs as if fully set forth herein.

      723.

          to Defendant WITCC violated Iowa Code § 91A.5(1).

      724.    There was no valid court order requiring Defendants to deduct wages for



          in a written authorization.

      725.

          was to reimburse Defendants WITCC for trafficking Plaintiffs.

      726.    The effect of the deduction was to hold Plaintiffs in debt bondage/peonage.

      727.

      due to them under Iowa Code § 91A et seq.




                                            115
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 115 of 119
       WHEREFORE, the Plaintiffs request judgment against the aforementioned

defendants, to include:

       a.     Wages owed;

       b.     Liquidated damages as permitted under Iowa Code § 91A.2(6) and § 91A.8;

       c.

       d.     Other relief the Court deems equitable and just.

                                       COUNT 11
                                   Respondeat Superior
                          (Against Defendants WITCC and J&L)

       728.   Plaintiffs re-plead the preceding paragraphs as if fully set forth herein.

       729.   Defendant WITCC employed Defendants Albert, Yi, Burright, Murell,

Zuerech, and Castro at all times referenced within the complaint.

       730.   Defendant J&L employed Defendant Albrecht at all times referenced within

the complaint.

       731.   Under the doctrine of respondeat superior, an employer is liable for the

negligence of an employee committed while the employee is acting within the scope of his

or her employment.

       732.   Defendants Albert, Yi, Burright, Murrell, Zuerech, and Castro were acting

within the scope of their employment with Defendant WITCC with respect to each of their

actions herein described.

       733.   Defendants Albert, Yi, Burright, Murrell, Zuerich, and Castro were

advancing the interests of Defendant WITCC with respect to each of the actions herein

described.

                                            116
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 116 of 119
       734.   Defendants Albert, Yi, Burright, Murrell, Zuerech, and Castro used



       herein described.

       735.   Defendant Albrecht was acting within the scope of her employment with

Defendant J&L with respect to each of her actions herein described.

       736.   Defendant Albrecht acted with a purpose of advancing the interests of

Defendant J&L with respect to each of her actions herein described.

       737.                                                                 name, and

logo with respect to each of the actions herein described.

       738.   Defendants WITCC and J&L are vicariously liable for the actions of their

employees, including the named defendants and others.

                                    JURY DEMAND

       COME NOW the Plaintiffs and demand a jury trial for all counts pled herein.

Respectfully submitted,

                                    PARRISH KRUIDENIER DUNN GENTRY
                                    BROWN BERGMANN & MESSAMER, L.L.P.

                                   By:     /s/
                                          Brandon Brown             AT0001199
                                          Benjamin Bergmann         AT0009469
                                          2910 Grand Avenue
                                          Des Moines, Iowa 50312
                                          Telephone: (515) 284-5737
                                          Facsimile: (515) 284-1704
                                          E-Mail:       bbrown@parrishlaw.com
                                                        bbergmann@parrishlaw.com
                                          ATTORNEYS FOR PLAINTIFFS



                                            117
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 117 of 119
                                                          PROOF OF SERVICE
     The undersigned certifies that the foregoing instrument was served upon all parties to the above cause by:
     ()         personal service                                      ()        first class mail
     ()         certified mail, return receipt requested              ()        facsimile
     ()         Airborne Express (overnight)                          (X)       electronic filing
                                                                      ()        e-mail
     on February 24, 2021.
     I declare that the statements above are true to the best of my information, knowledge, and belief.



      to:
DAVIS, BROWN, KOEHN, SHORS & ROBERTS, P.C.
Holly Logan
Email:
Scott Brennan
Email:
Elizabeth Van Arkel
Email:
Spencer Willems
Email:
ATTORNEYS FOR:
WITCC
TERRY YI
ROSANA SALGADO BURRIGHT
JULINE ALBERT
TERRY MURELL
JAMES ZUERCHER and
LILY CASTRO

JACKSON LEWIS P.C.
Sarah Millsap
Email:
Brock Pohlmeier
Email:
ATTORNEYS FOR
PREMIER SERVICES, INC. and
NANCY ALBRECHT

GORDON REES, et al.
Matthew Dixon
Email: mdixon@grsm.com

GOOSMANN LAW FIRM
James Drury
Email:

                                                                 118
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 118 of 119
Kelsey Heino
Email:
ATTORNEYS FOR TUR-PAK FOODS

KLASS LAW FIRM, L.L.P.
Ryland Deinert
Email:

GREENBERG TRAURIG, LLP
Pro Hac Vice Elizabeth Ralph
Email:
ATTORNEYS FOR ROYAL CANIN USA INC




                                   119
   Case 5:20-cv-04054-LTS-KEM Document 43 Filed 02/24/21 Page 119 of 119
